
	

113 HR 2216 RS: Military Construction and Veterans Affairs, and Related Agencies Appropriations Act, 2014
U.S. House of Representatives
2013-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 102
		113th CONGRESS
		1st Session
		H. R. 2216
		[Report No. 113–48]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2013
			Received; read twice and referred to the
			 Committee on
			 Appropriations
		
		
			June 27, 2013
			Reported by Mr. Johnson of South
			 Dakota, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		AN ACT
		Making appropriations for military
		  construction, the Department of Veterans Affairs, and related agencies for the
		  fiscal year ending September 30, 2014, and for other purposes.
	
	
		That the following sums are
			 appropriated, out of any money in the Treasury not otherwise appropriated, for
			 military construction, the Department of Veterans Affairs, and related agencies
			 for the fiscal year ending September 30, 2014, and for other purposes,
			 namely:
		IDepartment of defense
			Military construction,
		  armyFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, military installations, facilities, and real property for the Army as
		  currently authorized by law, including personnel in the Army Corps of Engineers
		  and other personal services necessary for the purposes of this appropriation,
		  and for construction and operation of facilities in support of the functions of
		  the Commander in Chief, $1,099,875,000, to
		  remain available until September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $64,575,000 shall be available for
		  study, planning, design, architect and engineer services, and host nation
		  support, as authorized by law, unless the Secretary of Army determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, navy and
		  marine corpsFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, naval installations, facilities, and real property for the Navy and
		  Marine Corps as currently authorized by law, including personnel in the Naval
		  Facilities Engineering Command and other personal services necessary for the
		  purposes of this appropriation, $1,616,281,000,
		  to remain available until September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $89,830,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of Navy determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
			Military construction, air
		  forceFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, military installations, facilities, and real property for the Air Force
		  as currently authorized by law, $1,127,273,000,
		  to remain available until September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $11,314,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of Air Force determines that additional obligations
		  are necessary for such purposes and notifies the Committees on Appropriations
		  of both Houses of Congress of the determination and the reasons
		  therefor.
			Military construction,
		  defense-Wide
			(including transfer of
		  funds)For acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, installations, facilities, and real property for activities and agencies
		  of the Department of Defense (other than the military departments), as
		  currently authorized by law, $3,707,923,000, to
		  remain available until September 30, 2018: 
		  Provided, That such amounts of this
		  appropriation as may be determined by the Secretary of Defense may be
		  transferred to such appropriations of the Department of Defense available for
		  military construction or family housing as the Secretary may designate, to be
		  merged with and to be available for the same purposes, and for the same time
		  period, as the appropriation or fund to which transferred: 
		  Provided further, That
		  of the amount appropriated, not to exceed
		  $237,838,000 shall be available for study,
		  planning, design, and architect and engineer services, as authorized by law,
		  unless the Secretary of Defense determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That
		  of the amount appropriated, notwithstanding any other provision of law,
		  $38,513,000 shall be available for payments to
		  the North Atlantic Treaty Organization for the planning, design, and
		  construction of a new North Atlantic Treaty Organization
		  headquarters.
			Military construction, army
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Army National Guard, and
		  contributions therefor, as authorized by law,
		  $315,815,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $24,005,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Army National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, air
		  national guardFor
		  construction, acquisition, expansion, rehabilitation, and conversion of
		  facilities for the training and administration of the Air National Guard, and
		  contributions therefor, as authorized by law,
		  $107,800,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $13,400,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Air National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, army
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army Reserve as authorized by law,
		  $174,060,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $14,212,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Chief of the Army Reserve determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, navy
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the reserve components of the Navy and Marine
		  Corps as authorized by law, $32,976,000, to
		  remain available until September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,540,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Secretary of Navy determines that additional
		  obligations are necessary for such purposes and notifies the Committees on
		  Appropriations of both Houses of Congress of the determination and the reasons
		  therefor.
			Military construction, air force
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Air Force Reserve as authorized by law,
		  $45,659,000, to remain available until September
		  30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,229,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Chief of the Air Force Reserve determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			North atlantic treaty
		  organization
			security investment
		  programFor the United States
		  share of the cost of the North Atlantic Treaty Organization Security Investment
		  Program for the acquisition and construction of military facilities and
		  installations (including international military headquarters) and for related
		  expenses for the collective defense of the North Atlantic Treaty Area as
		  authorized by section 2806 of title 10, United States Code, and Military
		  Construction Authorization Acts, $199,700,000,
		  to remain available until expended.
			Family housing construction,
		  armyFor expenses of family
		  housing for the Army for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $44,008,000, to remain available until September
		  30, 2018.
			Family housing operation and
		  maintenance, armyFor expenses
		  of family housing for the Army for operation and maintenance, including debt
		  payment, leasing, minor construction, principal and interest charges, and
		  insurance premiums, as authorized by law,
		  $512,871,000.
			Family housing construction,
		  navy and marine corpsFor
		  expenses of family housing for the Navy and Marine Corps for construction,
		  including acquisition, replacement, addition, expansion, extension, and
		  alteration, as authorized by law, $73,407,000,
		  to remain available until September 30,
		  2018.
			Family housing operation and
		  maintenance, navy and marine corpsFor expenses of family housing for the Navy
		  and Marine Corps for operation and maintenance, including debt payment,
		  leasing, minor construction, principal and interest charges, and insurance
		  premiums, as authorized by law,
		  $389,844,000.
			Family housing construction, air
		  forceFor expenses of family
		  housing for the Air Force for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $76,360,000, to remain available until September
		  30, 2018.
			Family housing operation and
		  maintenance, air forceFor
		  expenses of family housing for the Air Force for operation and maintenance,
		  including debt payment, leasing, minor construction, principal and interest
		  charges, and insurance premiums, as authorized by law,
		  $388,598,000.
			Family housing operation and
		  maintenance, defense-WideFor
		  expenses of family housing for the activities and agencies of the Department of
		  Defense (other than the military departments) for operation and maintenance,
		  leasing, and minor construction, as authorized by law,
		  $55,845,000.
			Department of defense family
		  housing improvement fundFor
		  the Department of Defense Family Housing Improvement Fund,
		  $1,780,000, to remain available until expended,
		  for family housing initiatives undertaken pursuant to section 2883 of title 10,
		  United States Code, providing alternative means of acquiring and improving
		  military family housing and supporting
		  facilities.
			Chemical demilitarization
		  construction, defense-WideFor
		  expenses of construction, not otherwise provided for, necessary for the
		  destruction of the United States stockpile of lethal chemical agents and
		  munitions in accordance with section 1412 of the Department of Defense
		  Authorization Act, 1986 (50 U.S.C. 1521), and for the destruction of other
		  chemical warfare materials that are not in the chemical weapon stockpile, as
		  currently authorized by law, $122,536,000, to
		  remain available until September 30, 2018, which shall be only for the
		  Assembled Chemical Weapons Alternatives
		  program.
			Department of defense base
		  closure accountFor deposit
		  into the Department of Defense Base Closure Account, established by section
		  2906(a) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687
		  note), as amended by section 2711 of the National Defense Authorization Act for
		  Fiscal Year 2013 (Public Law 112–239),
		  $451,357,000, to remain available until
		  expended.
			Administrative
		  provisions
			101.None of the funds
			 made available in this title shall be expended for payments under a
			 cost-plus-a-fixed-fee contract for construction, where cost estimates exceed
			 $25,000, to be performed within the United
			 States, except Alaska, without the specific approval in writing of the
			 Secretary of Defense setting forth the reasons therefor.
			102.Funds made
			 available in this title for construction shall be available for hire of
			 passenger motor vehicles.
			103.Funds made
			 available in this title for construction may be used for advances to the
			 Federal Highway Administration, Department of Transportation, for the
			 construction of access roads as authorized by section 210 of title 23, United
			 States Code, when projects authorized therein are certified as important to the
			 national defense by the Secretary of Defense.
			104.None of the funds
			 made available in this title may be used to begin construction of new bases in
			 the United States for which specific appropriations have not been made.
			105.None of the funds
			 made available in this title shall be used for purchase of land or land
			 easements in excess of 100 percent of the value as determined by the Army Corps
			 of Engineers or the Naval Facilities Engineering Command, except: (1) where
			 there is a determination of value by a Federal court; (2) purchases negotiated
			 by the Attorney General or the designee of the Attorney General; (3) where the
			 estimated value is less than $25,000; or (4) as
			 otherwise determined by the Secretary of Defense to be in the public
			 interest.
			106.None of the funds
			 made available in this title shall be used to: (1) acquire land; (2) provide
			 for site preparation; or (3) install utilities for any family housing, except
			 housing for which funds have been made available in annual Acts making
			 appropriations for military construction.
			107.None of the funds
			 made available in this title for minor construction may be used to transfer or
			 relocate any activity from one base or installation to another, without prior
			 notification to the Committees on Appropriations of both Houses of
			 Congress.
			108.None of the funds
			 made available in this title may be used for the procurement of steel for any
			 construction project or activity for which American steel producers,
			 fabricators, and manufacturers have been denied the opportunity to compete for
			 such steel procurement.
			109.None of the funds
			 available to the Department of Defense for military construction or family
			 housing during the current fiscal year may be used to pay real property taxes
			 in any foreign nation.
			110.None of the funds
			 made available in this title may be used to initiate a new installation
			 overseas without prior notification to the Committees on Appropriations of both
			 Houses of Congress.
			111.None of the funds made available in this
			 title may be obligated for architect and engineer contracts estimated by the
			 Government to exceed $500,000 for projects to be
			 accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries bordering the Arabian Sea, unless such contracts are
			 awarded to United States firms or United States firms in joint venture with
			 host nation firms.
			112.None of the funds
			 made available in this title for military construction in the United States
			 territories and possessions in the Pacific and on Kwajalein Atoll, or in
			 countries within the United States Central Command Area of Responsibility, may
			 be used to award any contract estimated by the Government to exceed
			 $1,000,000 to a foreign contractor: 
			 Provided, That this section shall
			 not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest responsive and
			 responsible bid of a foreign contractor by greater than 20 percent: 
			 Provided further,
			 That this section shall not apply to contract awards for military construction
			 on Kwajalein Atoll for which the lowest responsive and responsible bid is
			 submitted by a Marshallese contractor.
			113.The Secretary of Defense shall inform the
			 appropriate committees of both Houses of Congress, including the Committees on
			 Appropriations, of plans and scope of any proposed military exercise involving
			 United States personnel 30 days prior to its occurring, if amounts expended for
			 construction, either temporary or permanent, are anticipated to exceed
			 $100,000.
			114.Funds appropriated to the Department of
			 Defense for construction in prior years shall be available for construction
			 authorized for each such military department by the authorizations enacted into
			 law during the current session of Congress.
			115.For military construction or family housing
			 projects that are being completed with funds otherwise expired or lapsed for
			 obligation, expired or lapsed funds may be used to pay the cost of associated
			 supervision, inspection, overhead, engineering and design on those projects and
			 on subsequent claims, if any.
			116.Notwithstanding any other provision of law,
			 any funds made available to a military department or defense agency for the
			 construction of military projects may be obligated for a military construction
			 project or contract, or for any portion of such a project or contract, at any
			 time before the end of the fourth fiscal year after the fiscal year for which
			 funds for such project were made available, if the funds obligated for such
			 project: (1) are obligated from funds available for military construction
			 projects; and (2) do not exceed the amount appropriated for such project, plus
			 any amount by which the cost of such project is increased pursuant to
			 law.
				(including transfer of
		  funds)
				117.In addition to any other transfer authority
			 available to the Department of Defense, proceeds deposited to the Department of
			 Defense Base Closure Account established by section 207(a)(1) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the
			 account established by section 2906(a)(1) of the Defense Base Closure and
			 Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be
			 available for the same purposes and the same time period as that
			 account.
				(including transfer of
		  funds)
				118.Subject to 30 days prior notification, or
			 14 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883 of title 10, United States Code, to the Committees on
			 Appropriations of both Houses of Congress, such additional amounts as may be
			 determined by the Secretary of Defense may be transferred to: (1) the
			 Department of Defense Family Housing Improvement Fund from amounts appropriated
			 for construction in Family Housing accounts, to be merged with
			 and to be available for the same purposes and for the same period of time as
			 amounts appropriated directly to the Fund; or (2) the Department of Defense
			 Military Unaccompanied Housing Improvement Fund from amounts appropriated for
			 construction of military unaccompanied housing in Military
			 Construction accounts, to be merged with and to be available for the
			 same purposes and for the same period of time as amounts appropriated directly
			 to the Fund: 
			 Provided, That appropriations
			 made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans or
			 loan guarantees issued by the Department of Defense pursuant to the provisions
			 of subchapter IV of chapter 169 of title 10, United States Code, pertaining to
			 alternative means of acquiring and improving military family housing, military
			 unaccompanied housing, and supporting facilities.
				(including transfer of
		  funds)
				119.In addition to any other transfer authority
			 available to the Department of Defense, amounts may be transferred from the
			 accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund
			 established by section 1013(d) of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with
			 the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any
			 amounts transferred shall be merged with and be available for the same purposes
			 and for the same time period as the fund to which transferred.
			120.Notwithstanding any other provision of law,
			 funds made available in this title for operation and maintenance of family
			 housing shall be the exclusive source of funds for repair and maintenance of
			 all family housing units, including general or flag officer quarters: 
			 Provided, That not more than
			 $15,000 per unit may be spent annually for the
			 maintenance and repair of any general or flag officer quarters without 30 days
			 prior notification, or 14 days for a notification provided in an electronic
			 medium pursuant to sections 480 and 2883 of title 10, United States Code, to
			 the Committees on Appropriations of both Houses of Congress, except that an
			 after-the-fact notification shall be submitted if the limitation is exceeded
			 solely due to costs associated with environmental remediation that could not be
			 reasonably anticipated at the time of the budget submission: 
			 Provided further,
			 That the Under Secretary of Defense (Comptroller) is to report annually to the
			 Committees on Appropriations of both Houses of Congress all operation and
			 maintenance expenditures for each individual general or flag officer quarters
			 for the prior fiscal year.
			121.Amounts contained in the Ford Island
			 Improvement Account established by subsection (h) of section 2814 of title 10,
			 United States Code, are appropriated and shall be available until expended for
			 the purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.
			122.None of the funds made available in this
			 title, or in any Act making appropriations for military construction which
			 remain available for obligation, may be obligated or expended to carry out a
			 military construction, land acquisition, or family housing project at or for a
			 military installation approved for closure, or at a military installation for
			 the purposes of supporting a function that has been approved for realignment to
			 another installation, in 2005 under the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 unless such a project at a military installation approved for realignment will
			 support a continuing mission or function at that installation or a new mission
			 or function that is planned for that installation, or unless the Secretary of
			 Defense certifies that the cost to the United States of carrying out such
			 project would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency use,
			 that another Government agency has indicated it will assume ownership of the
			 completed project. The Secretary of Defense may not transfer funds made
			 available as a result of this limitation from any military construction
			 project, land acquisition, or family housing project to another account or use
			 such funds for another purpose or project without the prior approval of the
			 Committees on Appropriations of both Houses of Congress. This section shall not
			 apply to military construction projects, land acquisition, or family housing
			 projects for which the project is vital to the national security or the
			 protection of health, safety, or environmental quality: 
			 Provided, That the Secretary of
			 Defense shall notify the congressional defense committees within seven days of
			 a decision to carry out such a military construction project.
				(including transfer of
		  funds)
				123.During the 5-year period after
			 appropriations available in this Act to the Department of Defense for military
			 construction and family housing operation and maintenance and construction have
			 expired for obligation, upon a determination that such appropriations will not
			 be necessary for the liquidation of obligations or for making authorized
			 adjustments to such appropriations for obligations incurred during the period
			 of availability of such appropriations, unobligated balances of such
			 appropriations may be transferred into the appropriation Foreign
			 Currency Fluctuations, Construction, Defense, to be merged with and to
			 be available for the same time period and for the same purposes as the
			 appropriation to which transferred.
			124.None of the funds made available by this
			 Act may be used for any action that relates to or promotes the expansion of the
			 boundaries or size of the Pinon Canyon Maneuver Site, Colorado.
			125.(a)Except as provided in subsection (b), none
			 of the funds made available in this Act may be used by the Secretary of the
			 Army to relocate a unit in the Army that—
					(1)performs a testing
			 mission or function that is not performed by any other unit in the Army and is
			 specifically stipulated in title 10, United States Code; and
					(2)is located at a
			 military installation at which the total number of civilian employees of the
			 Department of the Army and Army contractor personnel employed exceeds 10
			 percent of the total number of members of the regular and reserve components of
			 the Army assigned to the installation.
					(b)ExceptionSubsection
			 (a) shall not apply if the Secretary of the Army certifies to the congressional
			 defense committees that in proposing the relocation of the unit of the Army,
			 the Secretary complied with Army Regulation 5–10 relating to the policy,
			 procedures, and responsibilities for Army stationing actions.
				(including rescission of
		  funds)
			126.Of the unobligated balances available for
			 Military Construction, Army, from prior appropriations Acts
			 (other than appropriations designated by law as being for contingency
			 operations directly related to the global war on terrorism or as an emergency
			 requirement), $89,000,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				127.Of the unobligated balances available for
			 Military Construction, Navy and Marine Corps, from prior
			 appropriations Acts (other than appropriations designated by law as being for
			 contingency operations directly related to the global war on terrorism or as an
			 emergency requirement), $49,920,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				128.Of the unobligated balances available for
			 Military Construction, Defense-Wide, from prior appropriations
			 Acts (other than appropriations designated by law as being for contingency
			 operations directly related to the global war on terrorism or as an emergency
			 requirement), $358,400,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				129.Of the unobligated balances available for
			 Military Construction, Army , from prior appropriations Acts
			 (other than appropriations designated by law as being for contingency
			 operations directly related to the global war on terrorism or as an emergency
			 requirement), $50,000,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				130.Of the unobligated balances available for
			 Military Construction, Defense-Wide, from prior appropriations
			 Acts (other than appropriations designated by law as being for contingency
			 operations directly related to the global war on terrorism or as an emergency
			 requirement), $16,470,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				131.Of the unobligated balances available for
			 Military Construction, Air National Guard, from prior
			 appropriations Acts (other than appropriations designated by law as being for
			 contingency operations directly related to the global war on terrorism or as an
			 emergency requirement), $45,623,000 are hereby
			 rescinded.
				(including rescission of
		  funds)
				132.Of the unobligated balances made available
			 in prior appropriation Acts for the fund established in section 1013(d) of the
			 Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3374)
			 (other than appropriations designated by law as being for contingency
			 operations directly related to the global war on terrorism or as an emergency
			 requirement), $50,000,000 are hereby
			 rescinded.
			133.Discretionary appropriations in this title
			 are hereby reduced by $4,668,000.
			134.Notwithstanding section 116, the Secretary
			 of Army may obligate from any available military construction funds such
			 additional funds that the Secretary determines are necessary to complete the
			 Explosive Research and Development Loading Facility, Picatinny Arsenal, New
			 Jersey.
			135.For an additional amount for “Military
			 Construction, Navy and Marine Corps”,
			 $75,000,000, to remain available until September
			 30, 2018: 
			 Provided, That notwithstanding
			 any other provision of law, such funds may be obligated and expended to carry
			 out planning and design and construction of projects that: (1) are of critical
			 importance to the Armed Forces; (2) will be conducted within the 50 States; and
			 (3) were contained in the fiscal year 2014 portion of the future-years defense
			 program submitted to Congress under section 221 of title 10, United States
			 Code, for fiscal years 2013 through 2017 and are also contained in the fiscal
			 year 2015 portion of the future-years defense program submitted under such
			 section for fiscal years 2014 through 2018: 
			 Provided further,
			 That not later than 30 days after the date of enactment of this Act, the
			 Secretary of Defense shall submit to the Committees on Appropriations of both
			 Houses of Congress an expenditure plan for funds provided under this
			 heading.
			IIDepartment of veterans affairs
			Veterans benefits
		  administration
			Compensation and
		  pensions
			(including transfer of
		  funds)For the payment of
		  compensation benefits to or on behalf of veterans and a pilot program for
		  disability examinations as authorized by section 107 and chapters 11, 13, 18,
		  51, 53, 55, and 61 of title 38, United States Code; pension benefits to or on
		  behalf of veterans as authorized by chapters 15, 51, 53, 55, and 61 of title
		  38, United States Code; and burial benefits, the Reinstated Entitlement Program
		  for Survivors, emergency and other officers' retirement pay, adjusted-service
		  credits and certificates, payment of premiums due on commercial life insurance
		  policies guaranteed under the provisions of title IV of the Servicemembers
		  Civil Relief Act (50 U.S.C. App. 541 et seq.) and for other benefits as
		  authorized by sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55,
		  and 61 of title 38, United States Code,
		  $71,248,171,000, to remain available until
		  expended: 
		  Provided, That not to exceed
		  $9,232,000 of the amount appropriated under this
		  heading shall be reimbursed to General Operating Expenses, Veterans
		  Benefits Administration and Information Technology
		  Systems for necessary expenses in implementing the provisions of
		  chapters 51, 53, and 55 of title 38, United States Code, the funding source for
		  which is specifically provided as the Compensation and Pensions
		  appropriation: 
		  Provided further, That
		  such sums as may be earned on an actual qualifying patient basis, shall be
		  reimbursed to Medical Care Collections Fund to augment the
		  funding of individual medical facilities for nursing home care provided to
		  pensioners as authorized.
			Readjustment
		  benefitsFor the payment of
		  readjustment and rehabilitation benefits to or on behalf of veterans as
		  authorized by chapters 21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61
		  of title 38, United States Code, and for the payment of benefits under the
		  Veterans Retraining Assistance Program,
		  $13,135,898,000, to remain available until
		  expended: 
		  Provided, That expenses for
		  rehabilitation program services and assistance which the Secretary is
		  authorized to provide under subsection (a) of section 3104 of title 38, United
		  States Code, other than under paragraphs (1), (2), (5), and (11) of that
		  subsection, shall be charged to this account.
			Veterans insurance and
		  indemnitiesFor military and
		  naval insurance, national service life insurance, servicemen's indemnities,
		  service-disabled veterans insurance, and veterans mortgage life insurance as
		  authorized by chapters 19 and 21, title 38, United States Code,
		  $77,567,000, to remain available until
		  expended.
			Veterans housing benefit program
		  fundFor the cost of direct
		  and guaranteed loans, such sums as may be necessary to carry out the program,
		  as authorized by subchapters I through III of chapter 37 of title 38, United
		  States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  during fiscal year 2014, within the resources available, not to exceed
		  $500,000 in gross obligations for direct loans
		  are authorized for specially adapted housing loans.In addition, for administrative expenses to
		  carry out the direct and guaranteed loan programs,
		  $158,430,000.
			Vocational rehabilitation loans
		  program accountFor the cost
		  of direct loans, $5,000, as authorized by
		  chapter 31 of title 38, United States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  funds made available under this heading are available to subsidize gross
		  obligations for the principal amount of direct loans not to exceed
		  $2,500,000.In addition, for administrative expenses
		  necessary to carry out the direct loan program,
		  $354,000, which may be paid to the appropriation
		  for General Operating Expenses, Veterans Benefits
		  Administration.
			Native american veteran housing
		  loan program accountFor
		  administrative expenses to carry out the direct loan program authorized by
		  subchapter V of chapter 37 of title 38, United States Code,
		  $1,109,000.
			Veterans health
		  administration
			Medical servicesFor necessary expenses for furnishing, as
		  authorized by law, inpatient and outpatient care and treatment to beneficiaries
		  of the Department of Veterans Affairs and veterans described in section 1705(a)
		  of title 38, United States Code, including care and treatment in facilities not
		  under the jurisdiction of the Department, and including medical supplies and
		  equipment, bioengineering services, food services, and salaries and expenses of
		  health care employees hired under title 38, United States Code, aid to State
		  homes as authorized by section 1741 of title 38, United States Code, assistance
		  and support services for caregivers as authorized by section 1720G of title 38,
		  United States Code, loan repayments authorized by section 604 of the Caregivers
		  and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat.
		  1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized
		  by section 1787 of title 38, United States Code,
		  $45,015,527,000, plus reimbursements, shall
		  become available on October 1, 2014, and shall remain available until September
		  30, 2015: 
		  Provided, That notwithstanding any
		  other provision of law, the Secretary of Veterans Affairs shall establish a
		  priority for the provision of medical treatment for veterans who have
		  service-connected disabilities, lower income, or have special needs: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  shall give priority funding for the provision of basic medical benefits to
		  veterans in enrollment priority groups 1 through 6: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  may authorize the dispensing of prescription drugs from Veterans Health
		  Administration facilities to enrolled veterans with privately written
		  prescriptions based on requirements established by the Secretary: 
		  Provided further, That
		  the implementation of the program described in the previous proviso shall incur
		  no additional cost to the Department of Veterans
		  Affairs.
			Medical support and
		  complianceFor necessary
		  expenses in the administration of the medical, hospital, nursing home,
		  domiciliary, construction, supply, and research activities, as authorized by
		  law; administrative expenses in support of capital policy activities; and
		  administrative and legal expenses of the Department for collecting and
		  recovering amounts owed the Department as authorized under chapter 17 of title
		  38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C.
		  2651 et seq.), $5,879,700,000, plus
		  reimbursements, shall become available on October 1, 2014, and shall remain
		  available until September 30, 2015.
			Medical facilitiesFor necessary expenses for the maintenance
		  and operation of hospitals, nursing homes, domiciliary facilities, and other
		  necessary facilities of the Veterans Health Administration; for administrative
		  expenses in support of planning, design, project management, real property
		  acquisition and disposition, construction, and renovation of any facility under
		  the jurisdiction or for the use of the Department; for oversight, engineering,
		  and architectural activities not charged to project costs; for repairing,
		  altering, improving, or providing facilities in the several hospitals and homes
		  under the jurisdiction of the Department, not otherwise provided for, either by
		  contract or by the hire of temporary employees and purchase of materials; for
		  leases of facilities; and for laundry services,
		  $4,739,000,000, plus reimbursements, shall
		  become available on October 1, 2014, and shall remain available until September
		  30, 2015.
			Medical and prosthetic
		  researchFor necessary
		  expenses in carrying out programs of medical and prosthetic research and
		  development as authorized by chapter 73 of title 38, United States Code,
		  $585,664,000 (reduced by
		  $35,000,000) (increased by
		  $35,000,000), plus reimbursements, shall remain
		  available until September 30, 2015.
			National cemetery
		  administrationFor necessary
		  expenses of the National Cemetery Administration for operations and
		  maintenance, not otherwise provided for, including uniforms or allowances
		  therefor; cemeterial expenses as authorized by law; purchase of one passenger
		  motor vehicle for use in cemeterial operations; hire of passenger motor
		  vehicles; and repair, alteration or improvement of facilities under the
		  jurisdiction of the National Cemetery Administration,
		  $250,000,000, of which not to exceed
		  $25,000,000 shall remain available until
		  September 30, 2015.
			Departmental
		  administration
			General
		  administration
			(including transfer of
		  funds)For necessary operating
		  expenses of the Department of Veterans Affairs, not otherwise provided for,
		  including administrative expenses in support of Department-Wide capital
		  planning, management and policy activities, uniforms, or allowances therefor;
		  not to exceed $25,000 for official reception and
		  representation expenses; hire of passenger motor vehicles; and reimbursement of
		  the General Services Administration for security guard services,
		  $403,023,000, of which not to exceed
		  $20,151,000 shall remain available until
		  September 30, 2015: 
		  Provided, That funds provided under
		  this heading may be transferred to General Operating Expenses, Veterans
		  Benefits Administration.
			General operating expenses,
		  veterans benefits administrationFor necessary operating expenses of the
		  Veterans Benefits Administration, not otherwise provided for, including hire of
		  passenger motor vehicles, reimbursement of the General Services Administration
		  for security guard services, and reimbursement of the Department of Defense for
		  the cost of overseas employee mail,
		  $2,455,490,000 (reduced by
		  $5,000,000) (increased by
		  $5,000,000) (reduced by
		  $44,000,000) (increased by
		  $44,000,000): 
		  Provided, That expenses for
		  services and assistance authorized under paragraphs (1), (2), (5), and (11) of
		  section 3104(a) of title 38, United States Code, that the Secretary of Veterans
		  Affairs determines are necessary to enable entitled veterans: (1) to the
		  maximum extent feasible, to become employable and to obtain and maintain
		  suitable employment; or (2) to achieve maximum independence in daily living,
		  shall be charged to this account: 
		  Provided further, That
		  of the funds made available under this heading, not to exceed
		  $123,000,000 shall remain available until
		  September 30, 2015.
			Information technology
		  systems
			(including transfer of
		  funds)For necessary expenses
		  for information technology systems and telecommunications support, including
		  developmental information systems and operational information systems; for pay
		  and associated costs; and for the capital asset acquisition of information
		  technology systems, including management and related contractual costs of said
		  acquisitions, including contractual costs associated with operations authorized
		  by section 3109 of title 5, United States Code,
		  $3,683,344,000, plus reimbursements: 
		  Provided, That
		  $1,026,400,000 shall be for pay and associated
		  costs, of which not to exceed $30,792,000 shall
		  remain available until September 30, 2015: 
		  Provided further, That
		  $2,161,653,000 shall be for operations and
		  maintenance, of which not to exceed $151,316,000
		  shall remain available until September 30, 2015: 
		  Provided further, That
		  $495,291,000 shall be for information technology
		  systems development, modernization, and enhancement, and shall remain available
		  until September 30, 2015: 
		  Providedfurther,
		  That amounts made available for information technology systems development,
		  modernization, and enhancement may not be obligated or expended until the
		  Secretary of Veterans Affairs or the Chief Information Officer of the
		  Department of Veterans Affairs submits to the Committees on Appropriations of
		  both Houses of Congress a certification of the amounts, in parts or in full, to
		  be obligated and expended for each development project: 
		  Provided further, That
		  amounts made available for salaries and expenses, operations and maintenance,
		  and information technology systems development, modernization, and enhancement
		  may be transferred among the three sub-accounts after the Secretary of Veterans
		  Affairs requests from the Committees on Appropriations of both Houses of
		  Congress the authority to make the transfer and an approval is issued: 
		  Provided further, That
		  amounts made available for the Information Technology Systems
		  account for development, modernization, and enhancement may be transferred
		  among projects or to newly defined projects: 
		  Provided further, That
		  no project may be increased or decreased by more than
		  $1,000,000 of cost prior to submitting a request
		  to the Committees on Appropriations of both Houses of Congress to make the
		  transfer and an approval is issued, or absent a response, a period of 30 days
		  has elapsed: 
		  Provided further, That
		  none of the funds made available under this heading may be obligated or
		  expended for the development or procurement of an electronic health record
		  except for a health record as set forth in the Joint Strategic Plan for Fiscal
		  Years 2013–2015 of the Department of Veteran Affairs and Department of Defense,
		  Joint Executive Council: 
		  Provided further, That
		  the funds made available under this heading for information technology systems
		  development, modernization, and enhancement, shall be for the projects, and in
		  the amounts, specified under this heading in the report accompanying this
		  Act.
			Office of inspector
		  generalFor necessary expenses
		  of the Office of Inspector General, to include information technology, in
		  carrying out the provisions of the Inspector General Act of 1978 (5 U.S.C.
		  App.), $116,411,000, of which
		  $6,000,000 shall remain available until
		  September 30, 2015.
			Construction, major
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, or for any of the purposes set forth in sections 316, 2404, 2406, and
		  chapter 81 of title 38, United States Code, not otherwise provided for,
		  including planning, architectural and engineering services, construction
		  management services, maintenance or guarantee period services costs associated
		  with equipment guarantees provided under the project, services of claims
		  analysts, offsite utility and storm drainage system construction costs, and
		  site acquisition, where the estimated cost of a project is more than the amount
		  set forth in section 8104(a)(3)(A) of title 38, United States Code, or where
		  funds for a project were made available in a previous major project
		  appropriation, $342,130,000, of which
		  $322,130,000 shall remain available until
		  September 30, 2018, and of which $20,000,000
		  shall remain available until expended: 
		  Provided further, That
		  except for advance planning activities, including needs assessments which may
		  or may not lead to capital investments, and other capital asset management
		  related activities, including portfolio development and management activities,
		  and investment strategy studies funded through the advance planning fund and
		  the planning and design activities funded through the design fund, including
		  needs assessments which may or may not lead to capital investments, and
		  salaries and associated costs of the resident engineers who oversee those
		  capital investments funded through this account, and funds provided for the
		  purchase of land for the National Cemetery Administration through the land
		  acquisition line item, none of the funds made available under this heading
		  shall be used for any project which has not been approved by the Congress in
		  the budgetary process: 
		  Provided further, That
		  funds made available under this heading for fiscal year 2014, for each approved
		  project shall be obligated: (1) by the awarding of a construction documents
		  contract by September 30, 2014; and (2) by the awarding of a construction
		  contract by September 30, 2015: 
		  Provided further, That
		  the Secretary of Veterans Affairs shall promptly submit to the Committees on
		  Appropriations of both Houses of Congress a written report on any approved
		  major construction project for which obligations are not incurred within the
		  time limitations established above.
			Construction, minor
		  projectsFor constructing,
		  altering, extending, and improving any of the facilities, including parking
		  projects, under the jurisdiction or for the use of the Department of Veterans
		  Affairs, including planning and assessments of needs which may lead to capital
		  investments, architectural and engineering services, maintenance or guarantee
		  period services costs associated with equipment guarantees provided under the
		  project, services of claims analysts, offsite utility and storm drainage system
		  construction costs, and site acquisition, or for any of the purposes set forth
		  in sections 316, 2404, 2406, and chapter 81 of title 38, United States Code,
		  not otherwise provided for, where the estimated cost of a project is equal to
		  or less than the amount set forth in section 8104(a)(3)(A) of title 38, United
		  States Code, $714,870,000, to remain available
		  until September 30, 2018, along with unobligated balances of previous
		  Construction, Minor Projects appropriations which are hereby
		  made available for any project where the estimated cost is equal to or less
		  than the amount set forth in such section: 
		  Provided, That funds made available
		  under this heading shall be for: (1) repairs to any of the nonmedical
		  facilities under the jurisdiction or for the use of the Department which are
		  necessary because of loss or damage caused by any natural disaster or
		  catastrophe; and (2) temporary measures necessary to prevent or to minimize
		  further loss by such causes.
			Grants for construction of state
		  extended care facilitiesFor
		  grants to assist States to acquire or construct State nursing home and
		  domiciliary facilities and to remodel, modify, or alter existing hospital,
		  nursing home, and domiciliary facilities in State homes, for furnishing care to
		  veterans as authorized by sections 8131 through 8137 of title 38, United States
		  Code, $82,650,000, to remain available until
		  expended.
			Grants for construction of
		  veterans cemeteriesFor grants
		  to assist States and tribal organizations in establishing, expanding, or
		  improving veterans cemeteries as authorized by section 2408 of title 38, United
		  States Code, $44,650,000, to remain available
		  until expended.
			Administrative
		  provisions
			(including transfer of
		  funds)
			201.Any appropriation
			 for fiscal year 2014 for Compensation and Pensions,
			 Readjustment Benefits, and Veterans Insurance and
			 Indemnities may be transferred as necessary to any other of the
			 mentioned appropriations: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and such Committees issue an approval, or absent a response, a
			 period of 30 days has elapsed.
				(including transfer of
		  funds)
				202.Amounts made available for the Department
			 of Veterans Affairs for fiscal year 2014, in this Act or any other Act, under
			 the Medical Services, Medical Support and
			 Compliance, and Medical Facilities accounts may be
			 transferred among the accounts: 
			 Provided, That any transfers
			 between the Medical Services and Medical Support and
			 Compliance accounts of 1 percent or less of the total amount
			 appropriated to the account in this or any other Act may take place subject to
			 notification from the Secretary of Veterans Affairs to the Committees on
			 Appropriations of both Houses of Congress of the amount and purpose of the
			 transfer: 
			 Provided further,
			 That any transfers between the Medical Services and
			 Medical Support and Compliance accounts in excess of 1 percent,
			 or exceeding the cumulative 1 percent for the fiscal year, may take place only
			 after the Secretary requests from the Committees on Appropriations of both
			 Houses of Congress the authority to make the transfer and an approval is
			 issued: 
			 Provided further,
			 That any transfers to or from the Medical Facilities account may
			 take place only after the Secretary requests from the Committees on
			 Appropriations of both Houses of Congress the authority to make the transfer
			 and an approval is issued.
			203.Appropriations
			 available in this title for salaries and expenses shall be available for
			 services authorized by section 3109 of title 5, United States Code; hire of
			 passenger motor vehicles; lease of a facility or land or both; and uniforms or
			 allowances therefore, as authorized by sections 5901 through 5902 of title 5,
			 United States Code.
			204.No appropriations
			 in this title (except the appropriations for Construction, Major
			 Projects and Construction, Minor Projects) shall be
			 available for the purchase of any site for or toward the construction of any
			 new hospital or home.
			205.No appropriations
			 in this title shall be available for hospitalization or examination of any
			 persons (except beneficiaries entitled to such hospitalization or examination
			 under the laws providing such benefits to veterans, and persons receiving such
			 treatment under sections 7901 through 7904 of title 5, United States Code, or
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.)), unless reimbursement of the cost of such hospitalization or
			 examination is made to the Medical Services account at such
			 rates as may be fixed by the Secretary of Veterans Affairs.
			206.Appropriations
			 available in this title for Compensation and Pensions,
			 Readjustment Benefits, and Veterans Insurance and
			 Indemnities shall be available for payment of prior year accrued
			 obligations required to be recorded by law against the corresponding prior year
			 accounts within the last quarter of fiscal year 2013.
			207.Appropriations
			 available in this title shall be available to pay prior year obligations of
			 corresponding prior year appropriations accounts resulting from sections
			 3328(a), 3334, and 3712(a) of title 31, United States Code, except that if such
			 obligations are from trust fund accounts they shall be payable only from
			 Compensation and Pensions.
				(including transfer of
		  funds)
				208.Notwithstanding
			 any other provision of law, during fiscal year 2014, the Secretary of Veterans
			 Affairs shall, from the National Service Life Insurance Fund under section 1920
			 of title 38, United States Code, the Veterans' Special Life Insurance Fund
			 under section 1923 of title 38, United States Code, and the United States
			 Government Life Insurance Fund under section 1955 of title 38, United States
			 Code, reimburse the General Operating Expenses, Veterans Benefits
			 Administration and Information Technology Systems
			 accounts for the cost of administration of the insurance programs financed
			 through those accounts: 
			 Provided, That reimbursement
			 shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2014 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves have
			 been set aside: 
			 Provided further,
			 That if the cost of administration of such an insurance program exceeds the
			 amount of surplus earnings accumulated in that program, reimbursement shall be
			 made only to the extent of such surplus earnings: 
			 Provided further,
			 That the Secretary shall determine the cost of administration for fiscal year
			 2014 which is properly allocable to the provision of each such insurance
			 program and to the provision of any total disability income insurance included
			 in that insurance program.
			209.Amounts deducted
			 from enhanced-use lease proceeds to reimburse an account for expenses incurred
			 by that account during a prior fiscal year for providing enhanced-use lease
			 services, may be obligated during the fiscal year in which the proceeds are
			 received.
				(including transfer of
		  funds)
				210.Funds available
			 in this title or funds for salaries and other administrative expenses shall
			 also be available to reimburse the Office of Resolution Management of the
			 Department of Veterans Affairs and the Office of Employment Discrimination
			 Complaint Adjudication under section 319 of title 38, United States Code, for
			 all services provided at rates which will recover actual costs but not exceed
			 $42,904,000 for the Office of Resolution
			 Management and $3,360,000 for the Office of
			 Employment and Discrimination Complaint Adjudication: 
			 Provided, That payments may be
			 made in advance for services to be furnished based on estimated costs: 
			 Provided further,
			 That amounts received shall be credited to the General
			 Administration and Information Technology Systems
			 accounts for use by the office that provided the service.
			211.No appropriations
			 in this title shall be available to enter into any new lease of real property
			 if the estimated annual rental cost is more than
			 $1,000,000, unless the Secretary submits a
			 report which the Committees on Appropriations of both Houses of Congress
			 approve within 30 days following the date on which the report is
			 received.
			212.No funds of the
			 Department of Veterans Affairs shall be available for hospital care, nursing
			 home care, or medical services provided to any person under chapter 17 of title
			 38, United States Code, for a non-service-connected disability described in
			 section 1729(a)(2) of such title, unless that person has disclosed to the
			 Secretary of Veterans Affairs, in such form as the Secretary may require,
			 current, accurate third-party reimbursement information for purposes of section
			 1729 of such title: 
			 Provided, That the Secretary may
			 recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not make
			 such disclosure as required: 
			 Provided further,
			 That any amounts so recovered for care or services provided in a prior fiscal
			 year may be obligated by the Secretary during the fiscal year in which amounts
			 are received.
				(including transfer of
		  funds)
				213.Notwithstanding
			 any other provision of law, proceeds or revenues derived from enhanced-use
			 leasing activities (including disposal) may be deposited into the
			 Construction, Major Projects and Construction, Minor
			 Projects accounts and be used for construction (including site
			 acquisition and disposition), alterations, and improvements of any medical
			 facility under the jurisdiction or for the use of the Department of Veterans
			 Affairs. Such sums as realized are in addition to the amount provided for in
			 Construction, Major Projects and Construction, Minor
			 Projects.
			214.Amounts made available under Medical
			 Services are available—
				(1)for furnishing
			 recreational facilities, supplies, and equipment; and
				(2)for funeral
			 expenses, burial expenses, and other expenses incidental to funerals and
			 burials for beneficiaries receiving care in the Department.
				(including transfer of
		  funds)
			215.Such sums as may
			 be deposited to the Medical Care Collections Fund pursuant to section 1729A of
			 title 38, United States Code, may be transferred to Medical
			 Services, to remain available until expended for the purposes of that
			 account.
			216.The Secretary of
			 Veterans Affairs may enter into agreements with Indian tribes and tribal
			 organizations which are party to the Alaska Native Health Compact with the
			 Indian Health Service, and Indian tribes and tribal organizations serving rural
			 Alaska which have entered into contracts with the Indian Health Service under
			 the Indian Self Determination and Educational Assistance Act, to provide
			 healthcare, including behavioral health and dental care. The Secretary shall
			 require participating veterans and facilities to comply with all appropriate
			 rules and regulations, as established by the Secretary. The term rural
			 Alaska shall mean those lands sited within the external boundaries of
			 the Alaska Native regions specified in sections 7(a)(1)–(4) and (7)–(12) of the
			 Alaska Native Claims Settlement Act, as amended (43 U.S.C. 1606), and those
			 lands within the Alaska Native regions specified in sections 7(a)(5) and
			 7(a)(6) of the Alaska Native Claims Settlement Act, as amended (43 U.S.C.
			 1606), which are not within the boundaries of the Municipality of Anchorage,
			 the Fairbanks North Star Borough, the Kenai Peninsula Borough or the Matanuska
			 Susitna Borough.
				(including transfer of
		  funds)
				217.Such sums as may
			 be deposited to the Department of Veterans Affairs Capital Asset Fund pursuant
			 to section 8118 of title 38, United States Code, may be transferred to the
			 Construction, Major Projects and Construction, Minor
			 Projects accounts, to remain available until expended for the purposes
			 of these accounts.
			218.None of the funds made available in this
			 title may be used to implement any policy prohibiting the Directors of the
			 Veterans Integrated Services Networks from conducting outreach or marketing to
			 enroll new veterans within their respective Networks.
			219.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report on the financial status of the Veterans Health
			 Administration.
				(including transfer of
		  funds)
				220.Amounts made available under the
			 Medical Services, Medical Support and Compliance,
			 Medical Facilities, General Operating Expenses, Veterans
			 Benefits Administration, General Administration, and
			 National Cemetery Administration accounts for fiscal year 2014
			 may be transferred to or from the Information Technology Systems
			 account: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and an approval is issued.
			221.Of the amounts made available to the
			 Department of Veterans Affairs for fiscal year 2014, in this Act or any other
			 Act, under the Medical Facilities account for nonrecurring
			 maintenance, not more than 20 percent of the funds made available shall be
			 obligated during the last 2 months of that fiscal year: 
			 Provided, That the Secretary may
			 waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.
				(including transfer of
		  funds)
				222.Of the amounts appropriated to the
			 Department of Veterans Affairs for fiscal year 2014 for Medical
			 Services, Medical Support and Compliance, Medical
			 Facilities, Construction, Minor Projects, and
			 Information Technology Systems, up to
			 $254,257,000, plus reimbursements, may be
			 transferred to the Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund, established by section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 3571) and may be used for operation of the facilities designated as
			 combined Federal medical facilities as described by section 706 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4500): 
			 Provided, That additional funds
			 may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.
				(including transfer of
		  funds)
				223.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, for health care provided at facilities designated as combined
			 Federal medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4500) shall also be available: (1) for transfer to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund, established by section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and
			 (2) for operations of the facilities designated as combined Federal medical
			 facilities as described by section 706 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4500).
				(including transfer of
		  funds)
				224.Of the amounts available in this title for
			 Medical Services, Medical Support and Compliance,
			 and Medical Facilities, a minimum of
			 $15,000,000, shall be transferred to the DOD–VA
			 Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title
			 38, United States Code, to remain available until expended, for any purpose
			 authorized by section 8111 of title 38, United States Code.
				(including rescissions of
		  funds)
				225.(a)Of the discretionary funds made available
			 to the Department of Veterans Affairs for fiscal year 2014, the following
			 amounts which became available on October 1, 2013, are hereby rescinded from
			 the following accounts in the amounts specified:
					(1)Department
			 of Veterans Affairs, Medical Services,
			 $1,400,000,000.
					(2)Department
			 of Veterans Affairs, Medical Support and Compliance,
			 $100,000,000.
					(3)Department
			 of Veterans Affairs, Medical Facilities,
			 $250,000,000.
					(b)In addition to amounts provided elsewhere
			 in this Act, an additional amount is appropriated to the following accounts in
			 the amounts specified to remain available until September 30, 2015:
					(1)Department
			 of Veterans Affairs, Medical Services,
			 $1,400,000,000.
					(2)Department
			 of Veterans Affairs, Medical Support and Compliance,
			 $100,000,000.
					(3)Department
			 of Veterans Affairs, Medical Facilities,
			 $250,000,000.
					226.The Secretary of the Department of Veterans
			 Affairs shall notify the Committees on Appropriations of both Houses of
			 Congress of all bid savings in major construction projects that total at least
			 $5,000,000, or 5 percent of the programmed
			 amount of the project, whichever is less: 
			 Provided, That such notification
			 shall occur within 14 days of a contract identifying the programmed amount: 
			 Provided further,
			 That the Secretary shall notify the Committees on Appropriations of both Houses
			 of Congress 14 days prior to the obligation of such bid savings and shall
			 describe the anticipated use of such savings.
			227.The scope of work for a project included in
			 Construction, Major Projects may not be increased above the
			 scope specified for that project in the original justification data provided to
			 the Congress as part of the request for appropriations.
			228.The Secretary of the Department of Veterans
			 Affairs shall provide on a quarterly basis to the Committees on Appropriations
			 of both Houses of Congress notification of any single national outreach and
			 awareness marketing campaign in which obligations exceed
			 $2,000,000.
			229.The Secretary shall submit to the
			 Committees on Appropriations of both Houses of Congress a reprogramming request
			 if at any point during fiscal year 2014, the funding allocated for a medical
			 care initiative identified in the fiscal year 2014 expenditure plan is adjusted
			 by more than $25,000,000 from the allocation
			 shown in the corresponding congressional budget justification. Such a
			 reprogramming request may go forward only if the Committees on Appropriations
			 of both Houses of Congress approve the request or if a period of 14 days has
			 elapsed.
				(including rescission of
		  funds)
				230.Discretionary fiscal year 2014
			 appropriations in this title are hereby reduced by
			 $24,000,000: 
			 Provided, That the Secretary of
			 Veterans Affairs shall allocate this reduction within the accounts to which the
			 reduction is applied: 
			 Provided further,
			 That $156,000,000 are hereby rescinded from the
			 fiscal year 2014 funds appropriated in title II of division E of Public Law
			 113–6 for “Department of Veterans Affairs, Medical Services”, “Department of
			 Veterans Affairs, Medical Support and Compliance”, and “Department of Veterans
			 Affairs, Medical Facilities”: 
			 Provided further,
			 That the Secretary shall allocate this rescission among the three
			 accounts.
			IIIRelated agencies
			American battle monuments
		  commission
			Salaries and
		  expensesFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, including the acquisition of land or interest in land in foreign
		  countries; purchases and repair of uniforms for caretakers of national
		  cemeteries and monuments outside of the United States and its territories and
		  possessions; rent of office and garage space in foreign countries; purchase
		  (one-for-one replacement basis only) and hire of passenger motor vehicles; not
		  to exceed $7,500 for official reception and
		  representation expenses; and insurance of official motor vehicles in foreign
		  countries, when required by law of such countries,
		  $57,980,000, to remain available until
		  expended.
			Foreign currency fluctuations
		  accountFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, such sums as may be necessary, to remain available until expended,
		  for purposes authorized by section 2109 of title 36, United States
		  Code.
			United states court of appeals
		  for veterans claims
			Salaries and
		  expensesFor necessary
		  expenses for the operation of the United States Court of Appeals for Veterans
		  Claims as authorized by sections 7251 through 7298 of title 38, United States
		  Code, $35,272,000: 
		  Provided, That
		  $2,500,000 shall be available for the purpose of
		  providing financial assistance as described, and in accordance with the process
		  and reporting procedures set forth, under this heading in Public Law
		  102–229.
			Department of
		  defense—Civil
			Cemeterial expenses,
		  Army
			Salaries and
		  expensesFor necessary
		  expenses, as authorized by law, for maintenance, operation, and improvement of
		  Arlington National Cemetery and Soldiers' and Airmen's Home National Cemetery,
		  including the purchase or lease of passenger motor vehicles for replacement on
		  a one-for-one basis only, and not to exceed
		  $1,000 for official reception and representation
		  expenses, $70,685,000. In addition, such sums as
		  may be necessary for parking maintenance, repairs and replacement, to be
		  derived from the Lease of Department of Defense Real Property for
		  Defense Agencies account.
			Armed forces retirement
		  home
			Trust fundFor expenses necessary for the Armed Forces
		  Retirement Home to operate and maintain the Armed Forces Retirement
		  Home—Washington, District of Columbia, and the Armed Forces Retirement
		  Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces
		  Retirement Home Trust Fund, $67,400,000, of
		  which $1,000,000 shall remain available until
		  expended for construction and renovation of the physical plants at the Armed
		  Forces Retirement Home—Washington, District of Columbia, and the Armed Forces
		  Retirement Home—Gulfport, Mississippi.
			Administrative
		  provision
			301.Funds
			 appropriated in this Act under the heading Department of Defense—Civil,
			 Cemeterial Expenses, Army, may be provided to Arlington County,
			 Virginia, for the relocation of the federally owned water main at Arlington
			 National Cemetery, making additional land available for ground burials.
			IVGeneral provisions
			401.No part of any
			 appropriation contained in this Act shall remain available for obligation
			 beyond the current fiscal year unless expressly so provided herein.
			402.None of the funds
			 made available in this Act may be used for any program, project, or activity,
			 when it is made known to the Federal entity or official to which the funds are
			 made available that the program, project, or activity is not in compliance with
			 any Federal law relating to risk assessment, the protection of private property
			 rights, or unfunded mandates.
			403.No part of any funds appropriated in this
			 Act shall be used by an agency of the executive branch, other than for normal
			 and recognized executive-legislative relationships, for publicity or propaganda
			 purposes, and for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or film presentation designed to
			 support or defeat legislation pending before Congress, except in presentation
			 to Congress itself.
			404.All departments
			 and agencies funded under this Act are encouraged, within the limits of the
			 existing statutory authorities and funding, to expand their use of
			 E-Commerce technologies and procedures in the conduct of their
			 business practices and public service activities.
			405.Unless stated
			 otherwise, all reports and notifications required by this Act shall be
			 submitted to the Subcommittee on Military Construction and Veterans Affairs,
			 and Related Agencies of the Committee on Appropriations of the House of
			 Representatives and the Subcommittee on Military Construction and Veterans
			 Affairs, and Related Agencies of the Committee on Appropriations of the
			 Senate.
			406.None of the funds
			 made available in this Act may be transferred to any department, agency, or
			 instrumentality of the United States Government except pursuant to a transfer
			 made by, or transfer authority provided in, this or any other appropriations
			 Act.
			407.None of the funds made available in this
			 Act may be used for a project or program named for an individual serving as a
			 Member, Delegate, or Resident Commissioner of the United States House of
			 Representatives.
			408.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public
			 website of that agency any report required to be submitted by the Congress in
			 this or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a)
			 shall not apply to a report if—
					(1)the public posting
			 of the report compromises national security; or
					(2)the report
			 contains confidential or proprietary information.
					(c)The head of the
			 agency posting such report shall do so only after such report has been made
			 available to the requesting Committee or Committees of Congress for no less
			 than 45 days.
				409.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
				(b)Nothing in
			 subsection (a) shall limit the use of funds necessary for any Federal, State,
			 tribal, or local law enforcement agency or any other entity carrying out
			 criminal investigations, prosecution, or adjudication activities.
				410.None of the funds made available in this
			 Act may be distributed to the Association of Community Organizations for Reform
			 Now (ACORN) or its subsidiaries or successors.
			411.None of the funds made available in this
			 Act may be used by an agency of the executive branch to exercise the power of
			 eminent domain (to take the private property for public use) without the
			 payment of just compensation.
			412.None of the funds made available in this
			 Act may be used by an agency of the executive branch to pay for first-class
			 travel by an employee of the agency in contravention of sections 301–10.122
			 through 301–10.124 of title 41, Code of Federal Regulations.
			413.(a)In
			 GeneralNone of the funds
			 appropriated or otherwise made available to the Department of Defense in this
			 Act may be used to construct, renovate, or expand any facility in the United
			 States, its territories, or possessions to house any individual detained at
			 United States Naval Station, Guantanamo Bay, Cuba, for the purposes of
			 detention or imprisonment in the custody or under the control of the Department
			 of Defense.
				(b)The prohibition in
			 subsection (a) shall not apply to any modification of facilities at United
			 States Naval Station, Guantanamo Bay, Cuba.
				(c)An individual
			 described in this subsection is any individual who, as of June 24, 2009, is
			 located at United States Naval Station, Guantanamo Bay, Cuba, and who—
					(1)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
					(2)is—
						(A)in the custody or
			 under the effective control of the Department of Defense; or
						(B)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
						414.None of the funds made available in this
			 Act may be used to execute a contract for goods or services, including
			 construction services, where the contractor has not complied with Executive
			 Order No. 12989.
			415.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that was convicted of a felony criminal violation
			 under any Federal law within the preceding 24 months, where the awarding agency
			 is aware of the conviction, unless the agency has considered suspension or
			 debarment of the corporation and has made a determination that this further
			 action is not necessary to protect the interests of the Government.
			416.None of the funds made available by this
			 Act may be used to enter into a contract, memorandum of understanding, or
			 cooperative agreement with, make a grant to, or provide a loan or loan
			 guarantee to, any corporation that has any unpaid Federal tax liability that
			 has been assessed, for which all judicial and administrative remedies have been
			 exhausted or have lapsed, and that is not being paid in a timely manner
			 pursuant to an agreement with the authority responsible for collecting the tax
			 liability, where the awarding agency is aware of the unpaid tax liability,
			 unless the agency has considered suspension or debarment of the corporation and
			 has made a determination that this further action is not necessary to protect
			 the interests of the Government.
			417.None of the funds made available in this
			 Act may be used to wind down or otherwise alter the implementation of a
			 program, project, or activity in anticipation of any change (including any
			 elimination or reduction of funding) proposed in a budget request, until such
			 proposed change is subsequently enacted in an appropriation Act.
				Spending reduction
		  account
				418.The amount by which the applicable
			 allocation of new budget authority made by the Committee on Appropriations of
			 the House of Representatives under section 302(b) of the Congressional Budget
			 Act of 1974 exceeds the amount of proposed new budget authority is
			 $0.
			419.(a)None of the funds made available in this
			 Act may be used to pay more than 75 percent of the salary of any senior
			 Department of Veterans Affairs official during the period beginning on July 1,
			 2014, and ending on September 30, 2014, unless as of July 1, 2014, the
			 percentage of disability compensation claims that are more than 125 days old is
			 less than or equal to 40 percent.
				(b)In this section, the term senior
			 Department of Veterans Affairs official means the Secretary of Veterans
			 Affairs, the Deputy Secretary of Veterans Affairs, and any Under Secretary or
			 Assistant Secretary of Veterans Affairs.
				420.None of the funds made available by this
			 Act may be used for any conference (as described in the Office of Management
			 and Budget Memorandum M–12–12, Promoting Efficient Spending to Support
			 Agency Operations, dated May 11, 2012) for which the cost to the agency
			 exceeds $500,000.
			421.None of the funds made available by this
			 Act may be used by the Secretary of Veterans Affairs to pay a performance award
			 under section 5384 of title 5, United States Code.
			422.None of the funds made available by this
			 Act may be used to enter into a contract with any offeror or any of its
			 principals if the offeror certifies, as required by Federal Acquisition
			 Regulation, that the offeror or any of its principals—
				(1)within a 3-year
			 period preceding this offer has been convicted of or had a civil judgment
			 rendered against it for: (A) commission of fraud or a criminal offense in
			 connection with obtaining, attempting to obtain, or performing a public
			 (Federal, State, or local) contract or subcontract; violation of Federal or
			 State antitrust statutes relating to the submission of offers; or (B)
			 commission of embezzlement, theft, forgery, bribery, falsification or
			 destruction of records, making false statements, tax evasion, violating Federal
			 criminal tax laws, or receiving stolen property;
				(2)are presently
			 indicted for, or otherwise criminally or civilly charged by a governmental
			 entity with, commission of any of the offenses enumerated above in paragraph
			 (1); or
				(3)within a 3-year
			 period preceding this offer, has been notified of any delinquent Federal taxes
			 in an amount that exceeds $3,000 for which the
			 liability remains unsatisfied.
				423.None of the funds made available by this
			 Act may be used to propose, plan for, or execute a new or additional Base
			 Realignment and Closure (BRAC) round.
			424.None of the funds made available by this
			 Act may be used to award any contract in an amount greater than
			 $1,000,000 for which the Department of Defense
			 did not receive at least two offers.
			425.None of the funds made available by this
			 Act, including the funds made available for Construction, Major
			 Projects, may be used to increase the funding for any major medical
			 facility project (as defined in subsection (a)(3)(A) of section 8104 of title
			 38, United States Code), which is under construction as of the date of the
			 enactment of this Act, above the amount specified in the prospectus described
			 in subsection (b) of such section 8104 and the detailed estimate of cost
			 described in paragraph (1) of such subsection.
			426.None of the funds made available by this
			 Act may be used by the Department of Defense or the Department of Veterans
			 Affairs to lease or purchase new light duty vehicles for any executive fleet,
			 or for an agency’s fleet inventory, except in accordance with Presidential
			 Memorandum—Federal Fleet Performance, dated May 24, 2011.
			427.The amounts otherwise provided by this Act
			 are revised by reducing the amount made available for Department of
			 Veterans Affairs—Departmental Administration—General Administration,
			 and increasing the amount made available for Department of Veterans
			 Affairs—Departmental Administration—Information Technology Systems, by
			 $10,000,000.
			428.None of the funds made available by this
			 Act may be used to maintain or improve Department of Defense real property with
			 a zero percent utilization rate according to the Department’s real property
			 inventory database, except in the case of maintenance of an historic property
			 as required by the National Historic Preservation Act (16 U.S.C. 470 et seq.)
			 or maintenance to prevent a negative environmental impact as required by the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for military
			 construction, the Department of Veterans Affairs, and related agencies for the
			 fiscal year ending September 30, 2014, and for other purposes, namely:
		IDepartment of defense
			Military construction, armyFor acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Army as currently authorized by law,
		  including personnel in the Army Corps of Engineers and other personal services
		  necessary for the purposes of this appropriation, and for construction and
		  operation of facilities in support of the functions of the Commander in Chief,
		  $1,119,875,000, to remain available until
		  September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $41,575,000 shall be available for
		  study, planning, design, architect and engineer services, and host nation
		  support, as authorized by law, unless the Secretary of Army determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, navy and marine
		  corpsFor acquisition,
		  construction, installation, and equipment of temporary or permanent public
		  works, naval installations, facilities, and real property for the Navy and
		  Marine Corps as currently authorized by law, including personnel in the Naval
		  Facilities Engineering Command and other personal services necessary for the
		  purposes of this appropriation, $1,614,596,000,
		  to remain available until September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $89,830,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of Navy determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons
		  therefor.
			Military construction, air
		  force
			For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, military installations,
		  facilities, and real property for the Air Force as currently authorized by law,
		  $1,153,960,000, to remain available until
		  September 30, 2018: 
		  Provided, That of this amount, not
		  to exceed $14,321,000 shall be available for
		  study, planning, design, and architect and engineer services, as authorized by
		  law, unless the Secretary of Air Force determines that additional obligations
		  are necessary for such purposes and notifies the Committees on Appropriations
		  of both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That
		  none of the funds provided under this heading for military construction in the
		  United Kingdom as identified in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this Act may be
		  obligated or expended until the Department of Defense completes a European
		  Consolidation Study, and the Secretary of Defense (1) provides to the
		  Committees on Appropriations of the Senate and the House of Representatives a
		  comprehensive European basing strategy reflecting the findings of the
		  Consolidation Study, and (2) certifies in writing the requirement identified in
		  the study for each of the military construction projects in the United Kingdom
		  funded in this section: 
		  Provided further, That
		  none of the funds provided under this heading for military construction in
		  Saipan or for Pacific Airpower Resiliency projects in Guam, Joint Region
		  Marianas, as identified in the table entitled Military Construction
		  Project Listing by Location in the report accompanying this Act, may be
		  obligated or expended until the Department of Defense completes a Pacific
		  Resiliency Study and the Secretary of Defense (1) provides to the Committees on
		  Appropriations of the Senate and the House of Representatives a comprehensive
		  Pacific Resiliency Plan, and (2) certifies in writing the requirement
		  identified in the study for each of the military construction projects in
		  Saipan, and for the Pacific Airpower Resiliency projects in Guam funded in this
		  section.
			Military construction,
		  defense-Wide
			(including transfer of funds)For acquisition, construction, installation,
		  and equipment of temporary or permanent public works, installations,
		  facilities, and real property for activities and agencies of the Department of
		  Defense (other than the military departments), as currently authorized by law,
		  $3,766,553,000, to remain available until
		  September 30, 2018: 
		  Provided, That such amounts of this
		  appropriation as may be determined by the Secretary of Defense may be
		  transferred to such appropriations of the Department of Defense available for
		  military construction or family housing as the Secretary may designate, to be
		  merged with and to be available for the same purposes, and for the same time
		  period, as the appropriation or fund to which transferred: 
		  Provided further, That
		  of the amount appropriated, not to exceed
		  $237,838,000 shall be available for study,
		  planning, design, and architect and engineer services, as authorized by law,
		  unless the Secretary of Defense determines that additional obligations are
		  necessary for such purposes and notifies the Committees on Appropriations of
		  both Houses of Congress of the determination and the reasons therefor: 
		  Provided further, That
		  none of the funds provided under this heading for military construction in
		  Germany or the United Kingdom as identified in the table entitled
		  Military Construction Project Listing by Location in the report
		  accompanying this Act may be obligated or expended until the Department of
		  Defense completes a European Consolidation Study, and the Secretary of Defense
		  (1) provides to the Committees on Appropriations of the Senate and the House of
		  Representatives a comprehensive European basing strategy reflecting the
		  findings of the Consolidation Study, and (2) certifies in writing the
		  requirement identified in the study for each of the military construction
		  projects in Germany and the United Kingdom funded in this section: 
		  Provided further, That
		  of the amount appropriated, notwithstanding any other provision of law,
		  $38,513,000 shall be available for payments to
		  the North Atlantic Treaty Organization for the planning, design, and
		  construction of a new North Atlantic Treaty Organization
		  headquarters.
			Military construction, army national
		  guardFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army National Guard, and contributions
		  therefor, as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $320,815,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $29,005,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Army National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, air national
		  guardFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Air National Guard, and contributions
		  therefor, as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $119,800,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $13,400,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Director of the Air National Guard determines
		  that additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, army
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Army Reserve as authorized by chapter 1803
		  of title 10, United States Code, and Military Construction Authorization Acts,
		  $174,060,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $14,212,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Chief of the Army Reserve determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			Military construction, navy
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the reserve components of the Navy and Marine
		  Corps as authorized by chapter 1803 of title 10, United States Code, and
		  Military Construction Authorization Acts,
		  $32,976,000, to remain available until September
		  30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,540,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Secretary of the Navy determines that additional
		  obligations are necessary for such purposes and notifies the Committees on
		  Appropriations of both Houses of Congress of the determination and the reasons
		  therefor.
			Military construction, air force
		  reserveFor construction,
		  acquisition, expansion, rehabilitation, and conversion of facilities for the
		  training and administration of the Air Force Reserve as authorized by chapter
		  1803 of title 10, United States Code, and Military Construction Authorization
		  Acts, $45,659,000, to remain available until
		  September 30, 2018: 
		  Provided, That of the amount
		  appropriated, not to exceed $2,229,000 shall be
		  available for study, planning, design, and architect and engineer services, as
		  authorized by law, unless the Chief of the Air Force Reserve determines that
		  additional obligations are necessary for such purposes and notifies the
		  Committees on Appropriations of both Houses of Congress of the determination
		  and the reasons therefor.
			North atlantic treaty
		  organization
			security investment programFor the United States share of the cost of
		  the North Atlantic Treaty Organization Security Investment Program for the
		  acquisition and construction of military facilities and installations
		  (including international military headquarters) and for related expenses for
		  the collective defense of the North Atlantic Treaty Area as authorized by
		  section 2806 of title 10, United States Code, and Military Construction
		  Authorization Acts, $239,700,000, to remain
		  available until expended.
			Family housing construction,
		  armyFor expenses of family
		  housing for the Army for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $27,408,000, to remain available until September
		  30, 2018.
			Family housing operation and maintenance,
		  armyFor expenses of family
		  housing for the Army for operation and maintenance, including debt payment,
		  leasing, minor construction, principal and interest charges, and insurance
		  premiums, as authorized by law,
		  $512,871,000.
			Family housing construction, navy and
		  marine corpsFor expenses of
		  family housing for the Navy and Marine Corps for construction, including
		  acquisition, replacement, addition, expansion, extension, and alteration, as
		  authorized by law, $73,407,000, to remain
		  available until September 30, 2018.
			Family housing operation and maintenance,
		  navy and marine corpsFor
		  expenses of family housing for the Navy and Marine Corps for operation and
		  maintenance, including debt payment, leasing, minor construction, principal and
		  interest charges, and insurance premiums, as authorized by law,
		  $389,844,000.
			Family housing construction, air
		  forceFor expenses of family
		  housing for the Air Force for construction, including acquisition, replacement,
		  addition, expansion, extension, and alteration, as authorized by law,
		  $76,360,000, to remain available until September
		  30, 2018.
			Family housing operation and maintenance,
		  air forceFor expenses of
		  family housing for the Air Force for operation and maintenance, including debt
		  payment, leasing, minor construction, principal and interest charges, and
		  insurance premiums, as authorized by law,
		  $388,598,000.
			Family housing operation and maintenance,
		  defense-WideFor expenses of
		  family housing for the activities and agencies of the Department of Defense
		  (other than the military departments) for operation and maintenance, leasing,
		  and minor construction, as authorized by law,
		  $55,845,000.
			Department of defense family housing
		  improvement fundFor the
		  Department of Defense Family Housing Improvement Fund,
		  $1,780,000, to remain available
		  until expended, for family housing initiatives undertaken pursuant to section
		  2883 of title 10, United States Code, providing alternative means of acquiring
		  and improving military family housing and supporting
		  facilities.
			Chemical demilitarization construction,
		  defense-WideFor expenses of
		  construction, not otherwise provided for, necessary for the destruction of the
		  United States stockpile of lethal chemical agents and munitions in accordance
		  with section 1412 of the Department of Defense Authorization Act, 1986 (50
		  U.S.C. 1521), and for the destruction of other chemical warfare materials that
		  are not in the chemical weapon stockpile, as currently authorized by law,
		  $122,536,000, to remain available until
		  September 30, 2018, which shall be only for the Assembled Chemical Weapons
		  Alternatives program.
			Department of defense base closure
		  accountFor deposit into the
		  Department of Defense Base Closure Account 1990, established by section
		  2906(a)(1) of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C.
		  2687 note), as amended by section 2711 of the National Defense Authorization
		  Act for Fiscal Year 2013 (Public Law 112–239),
		  $451,357,000, to remain available until
		  expended.
			Administrative
		  provisions
			101.None of the funds made available in this
			 title shall be expended for payments under a cost-plus-a-fixed-fee contract for
			 construction, where cost estimates exceed
			 $25,000, to be performed within the United
			 States, except Alaska, without the specific approval in writing of the
			 Secretary of Defense setting forth the reasons therefor.
			102.Funds made available in this title for
			 construction shall be available for hire of passenger motor vehicles.
			103.Funds made available in this title for
			 construction may be used for advances to the Federal Highway Administration,
			 Department of Transportation, for the construction of access roads as
			 authorized by section 210 of title 23, United States Code, when projects
			 authorized therein are certified as important to the national defense by the
			 Secretary of Defense.
			104.None of the funds made available in this
			 title may be used to begin construction of new bases in the United States for
			 which specific appropriations have not been made.
			105.None of the funds made available in this
			 title shall be used for purchase of land or land easements in excess of 100
			 percent of the value as determined by the Army Corps of Engineers or the Naval
			 Facilities Engineering Command, except: (1) where there is a determination of
			 value by a Federal court; (2) purchases negotiated by the Attorney General or
			 the designee of the Attorney General; (3) where the estimated value is less
			 than $25,000; or (4) as otherwise determined by
			 the Secretary of Defense to be in the public interest.
			106.None of the funds made available in this
			 title shall be used to: (1) acquire land; (2) provide for site preparation; or
			 (3) install utilities for any family housing, except housing for which funds
			 have been made available in annual Acts making appropriations for military
			 construction.
			107.None of the funds made available in this
			 title for minor construction may be used to transfer or relocate any activity
			 from one base or installation to another, without prior notification to the
			 Committees on Appropriations of both Houses of Congress.
			108.None of the funds made available in this
			 title may be used for the procurement of steel for any construction project or
			 activity for which American steel producers, fabricators, and manufacturers
			 have been denied the opportunity to compete for such steel procurement.
			109.None of the funds available to the
			 Department of Defense for military construction or family housing during the
			 current fiscal year may be used to pay real property taxes in any foreign
			 nation.
			110.None of the funds made available in this
			 title may be used to initiate a new installation overseas without prior
			 notification to the Committees on Appropriations of both Houses of
			 Congress.
			111.None of the funds made available in this
			 title may be obligated for architect and engineer contracts estimated by the
			 Government to exceed $500,000 for projects to be
			 accomplished in Japan, in any North Atlantic Treaty Organization member
			 country, or in countries bordering the Arabian Sea, unless such contracts are
			 awarded to United States firms or United States firms in joint venture with
			 host nation firms.
			112.None of the funds made available in this
			 title for military construction in the United States territories and
			 possessions in the Pacific and on Kwajalein Atoll, or in countries bordering
			 the Arabian Sea, may be used to award any contract estimated by the Government
			 to exceed $1,000,000 to a foreign contractor: 
			 Provided, That this section shall
			 not be applicable to contract awards for which the lowest responsive and
			 responsible bid of a United States contractor exceeds the lowest responsive and
			 responsible bid of a foreign contractor by greater than 20 percent: 
			 Provided further,
			 That this section shall not apply to contract awards for military construction
			 on Kwajalein Atoll for which the lowest responsive and responsible bid is
			 submitted by a Marshallese contractor.
			113.The Secretary of Defense shall inform the
			 appropriate committees of both Houses of Congress, including the Committees on
			 Appropriations, of plans and scope of any proposed military exercise involving
			 United States personnel 30 days prior to its occurring, if amounts expended for
			 construction, either temporary or permanent, are anticipated to exceed
			 $100,000.
			114.Not more than 20 percent of the funds made
			 available in this title which are limited for obligation during the current
			 fiscal year shall be obligated during the last 2 months of the fiscal
			 year.
			115.Funds appropriated to the Department of
			 Defense for construction in prior years shall be available for construction
			 authorized for each such military department by the authorizations enacted into
			 law during the current session of Congress.
			116.For military construction or family housing
			 projects that are being completed with funds otherwise expired or lapsed for
			 obligation, expired or lapsed funds may be used to pay the cost of associated
			 supervision, inspection, overhead, engineering and design on those projects and
			 on subsequent claims, if any.
			117.Notwithstanding any other provision of law,
			 any funds made available to a military department or defense agency for the
			 construction of military projects may be obligated for a military construction
			 project or contract, or for any portion of such a project or contract, at any
			 time before the end of the fourth fiscal year after the fiscal year for which
			 funds for such project were made available, if the funds obligated for such
			 project: (1) are obligated from funds available for military construction
			 projects; and (2) do not exceed the amount appropriated for such project, plus
			 any amount by which the cost of such project is increased pursuant to
			 law.
				(including transfer of
		  funds)
				118.In addition to any other transfer authority
			 available to the Department of Defense, proceeds deposited to the Department of
			 Defense Base Closure Account established by section 207(a)(1) of the Defense
			 Authorization Amendments and Base Closure and Realignment Act (10 U.S.C. 2687
			 note) pursuant to section 207(a)(2)(C) of such Act, may be transferred to the
			 account established by section 2906(a)(1) of the Defense Base Closure and
			 Realignment Act of 1990 (10 U.S.C. 2687 note), to be merged with, and to be
			 available for the same purposes and the same time period as that
			 account.
				(transfer of
		  funds)
				119.Subject to 30 days prior notification, or
			 14 days for a notification provided in an electronic medium pursuant to
			 sections 480 and 2883 of title 10, United States Code, to the Committees on
			 Appropriations of both Houses of Congress, such additional amounts as may be
			 determined by the Secretary of Defense may be transferred to: (1) the
			 Department of Defense Family Housing Improvement Fund from amounts appropriated
			 for construction in Family Housing accounts, to be merged with
			 and to be available for the same purposes and for the same period of time as
			 amounts appropriated directly to the Fund; or (2) the Department of Defense
			 Military Unaccompanied Housing Improvement Fund from amounts appropriated for
			 construction of military unaccompanied housing in Military
			 Construction accounts, to be merged with and to be available for the
			 same purposes and for the same period of time as amounts appropriated directly
			 to the Fund: 
			 Provided, That appropriations
			 made available to the Funds shall be available to cover the costs, as defined
			 in section 502(5) of the Congressional Budget Act of 1974, of direct loans or
			 loan guarantees issued by the Department of Defense pursuant to the provisions
			 of subchapter IV of chapter 169 of title 10, United States Code, pertaining to
			 alternative means of acquiring and improving military family housing, military
			 unaccompanied housing, and supporting facilities.
				(transfer of
		  funds)
				120.In addition to any other transfer authority
			 available to the Department of Defense, amounts may be transferred from the
			 accounts established by sections 2906(a)(1) and 2906A(a)(1) of the Defense Base
			 Closure and Realignment Act of 1990 (10 U.S.C. 2687 note), to the fund
			 established by section 1013(d) of the Demonstration Cities and Metropolitan
			 Development Act of 1966 (42 U.S.C. 3374) to pay for expenses associated with
			 the Homeowners Assistance Program incurred under 42 U.S.C. 3374(a)(1)(A). Any
			 amounts transferred shall be merged with and be available for the same purposes
			 and for the same time period as the fund to which transferred.
			121.Notwithstanding any other provision of law,
			 funds made available in this title for operation and maintenance of family
			 housing shall be the exclusive source of funds for repair and maintenance of
			 all family housing units, including general or flag officer quarters: 
			 Provided, That not more than
			 $35,000 per unit may be spent annually for the
			 maintenance and repair of any general or flag officer quarters without 30 days
			 prior notification, or 14 days for a notification provided in an electronic
			 medium pursuant to sections 480 and 2883 of title 10, United States Code, to
			 the Committees on Appropriations of both Houses of Congress, except that an
			 after-the-fact notification shall be submitted if the limitation is exceeded
			 solely due to costs associated with environmental remediation that could not be
			 reasonably anticipated at the time of the budget submission: 
			 Provided further, 
			 That the Under Secretary of Defense (Comptroller) is to report annually to the
			 Committees on Appropriations of both Houses of Congress all operation and
			 maintenance expenditures for each individual general or flag officer quarters
			 for the prior fiscal year.
			122.Amounts contained in the Ford Island
			 Improvement Account established by subsection (h) of section 2814 of title 10,
			 United States Code, are appropriated and shall be available until expended for
			 the purposes specified in subsection (i)(1) of such section or until
			 transferred pursuant to subsection (i)(3) of such section.
			123.None of the funds made available in this
			 title, or in any Act making appropriations for military construction which
			 remain available for obligation, may be obligated or expended to carry out a
			 military construction, land acquisition, or family housing project at or for a
			 military installation approved for closure, or at a military installation for
			 the purposes of supporting a function that has been approved for realignment to
			 another installation, in 2005 under the Defense Base Closure and Realignment
			 Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note),
			 unless such a project at a military installation approved for realignment will
			 support a continuing mission or function at that installation or a new mission
			 or function that is planned for that installation, or unless the Secretary of
			 Defense certifies that the cost to the United States of carrying out such
			 project would be less than the cost to the United States of cancelling such
			 project, or if the project is at an active component base that shall be
			 established as an enclave or in the case of projects having multi-agency use,
			 that another Government agency has indicated it will assume ownership of the
			 completed project. The Secretary of Defense may not transfer funds made
			 available as a result of this limitation from any military construction
			 project, land acquisition, or family housing project to another account or use
			 such funds for another purpose or project without the prior approval of the
			 Committees on Appropriations of both Houses of Congress. This section shall not
			 apply to military construction projects, land acquisition, or family housing
			 projects for which the project is vital to the national security or the
			 protection of health, safety, or environmental quality: 
			 Provided, That the Secretary of
			 Defense shall notify the congressional defense committees within 7 days of a
			 decision to carry out such a military construction project.
				(including transfer of
		  funds)
				124.During the 5-year period after
			 appropriations available in this Act to the Department of Defense for military
			 construction and family housing operation and maintenance and construction have
			 expired for obligation, upon a determination that such appropriations will not
			 be necessary for the liquidation of obligations or for making authorized
			 adjustments to such appropriations for obligations incurred during the period
			 of availability of such appropriations, unobligated balances of such
			 appropriations may be transferred into the appropriation Foreign
			 Currency Fluctuations, Construction, Defense, to be merged with and to
			 be available for the same time period and for the same purposes as the
			 appropriation to which transferred.
			125.Amounts appropriated or otherwise made
			 available in an account funded under the headings in this title may be
			 transferred among projects and activities within the account in accordance with
			 the reprogramming guidelines for military construction and family housing
			 construction contained in Department of Defense Financial Management Regulation
			 7000.14–R, Volume 3, Chapter 7, of February 2009, as in effect on the date of
			 enactment of this Act.
			126.None of the funds made available in this
			 title may be obligated or expended for planning and design and construction of
			 projects at Arlington National Cemetery.
			127.None of the funds appropriated or otherwise
			 made available by this Act may be used for decommissioning the Combined Heat
			 and Power Plant at Clear Air Force Station, Alaska, until the Comptroller
			 General of the United States conducts a review of the data used by the
			 Department of Defense, including data in the Environmental Impact Statement and
			 Fiscal Year 2010 Feasibility Study, to determine whether decommissioning the
			 Combined Heat and Power Plant is the most cost-effective and beneficial option
			 for the day-to-day operations and missions at the installation in support of
			 United States national security.
			IIDepartment of veterans affairs
			Veterans Benefits
		  Administration
			Compensation and
		  pensions
			(including transfer of funds)For the payment of compensation benefits to
		  or on behalf of veterans and a pilot program for disability examinations as
		  authorized by section 107 and chapters 11, 13, 18, 51, 53, 55, and 61 of title
		  38, United States Code; pension benefits to or on behalf of veterans as
		  authorized by chapters 15, 51, 53, 55, and 61 of title 38, United States Code;
		  and burial benefits, the Reinstated Entitlement Program for Survivors,
		  emergency and other officers' retirement pay, adjusted-service credits and
		  certificates, payment of premiums due on commercial life insurance policies
		  guaranteed under the provisions of title IV of the Servicemembers Civil Relief
		  Act (50 U.S.C. App. 541 et seq.) and for other benefits as authorized by
		  sections 107, 1312, 1977, and 2106, and chapters 23, 51, 53, 55, and 61 of
		  title 38, United States Code, $71,248,171,000,
		  to remain available until expended: 
		  Provided, That not to exceed
		  $9,232,000 of the amount appropriated under this
		  heading shall be reimbursed to General operating expenses, Veterans
		  Benefits Administration, Medical support and compliance,
		  and Information technology systems for necessary expenses in
		  implementing the provisions of chapters 51, 53, and 55 of title 38, United
		  States Code, the funding source for which is specifically provided as the
		  Compensation and pensions appropriation: 
		  Provided further, That
		  such sums as may be earned on an actual qualifying patient basis, shall be
		  reimbursed to Medical care collections fund to augment the
		  funding of individual medical facilities for nursing home care provided to
		  pensioners as authorized.
			Readjustment benefitsFor the payment of readjustment and
		  rehabilitation benefits to or on behalf of veterans as authorized by chapters
		  21, 30, 31, 33, 34, 35, 36, 39, 41, 51, 53, 55, and 61 of title 38, United
		  States Code, and for the payment of benefits under the Veterans Retraining
		  Assistance Program, $13,135,898,000, to remain
		  available until expended: 
		  Provided, That expenses for
		  rehabilitation program services and assistance which the Secretary is
		  authorized to provide under subsection (a) of section 3104 of title 38, United
		  States Code, other than under paragraphs (1), (2), (5), and (11) of that
		  subsection, shall be charged to this account.
			Veterans insurance and
		  indemnitiesFor military and
		  naval insurance, national service life insurance, servicemen's indemnities,
		  service-disabled veterans insurance, and veterans mortgage life insurance as
		  authorized by chapters 19 and 21, title 38, United States Code,
		  $77,567,000, to remain available until
		  expended.
			Veterans housing benefit program
		  fundFor the cost of direct
		  and guaranteed loans, such sums as may be necessary to carry out the program,
		  as authorized by subchapters I through III of chapter 37 of title 38, United
		  States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  during fiscal year 2014, within the resources available, not to exceed
		  $500,000 in gross obligations for direct loans
		  are authorized for specially adapted housing loans.In addition, for administrative expenses to
		  carry out the direct and guaranteed loan programs,
		  $158,430,000.
			Vocational rehabilitation loans program
		  accountFor the cost of direct
		  loans, $5,000, as authorized by chapter 31 of
		  title 38, United States Code: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  funds made available under this heading are available to subsidize gross
		  obligations for the principal amount of direct loans not to exceed
		  $2,500,000.In addition, for administrative expenses
		  necessary to carry out the direct loan program,
		  $354,000, which may be paid to the appropriation
		  for General operating expenses, Veterans Benefits
		  Administration.
			Native american veteran housing loan
		  program accountFor
		  administrative expenses to carry out the direct loan program authorized by
		  subchapter V of chapter 37 of title 38, United States Code,
		  $1,109,000.
			Veterans health
		  administration
			Medical servicesFor necessary expenses for furnishing, as
		  authorized by law, inpatient and outpatient care and treatment to beneficiaries
		  of the Department of Veterans Affairs and veterans described in section 1705(a)
		  of title 38, United States Code, including care and treatment in facilities not
		  under the jurisdiction of the Department, and including medical supplies and
		  equipment, bioengineering services, food services, and salaries and expenses of
		  healthcare employees hired under title 38, United States Code, aid to State
		  homes as authorized by section 1741 of title 38, United States Code, assistance
		  and support services for caregivers as authorized by section 1720G of title 38,
		  United States Code, loan repayments authorized by section 604 of the Caregivers
		  and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat.
		  1174; 38 U.S.C. 7681 note), and hospital care and medical services authorized
		  by section 1787 of title 38, United States Code;
		  $25,000,000, which shall be in addition to funds
		  previously appropriated under this heading that become available on October 1,
		  2013; and, in addition, $45,015,527,000, plus
		  reimbursements, shall become available on October 1, 2014, and shall remain
		  available until September 30, 2015: 
		  Provided, That notwithstanding any
		  other provision of law, the Secretary of Veterans Affairs shall establish a
		  priority for the provision of medical treatment for veterans who have
		  service-connected disabilities, lower income, or have special needs: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  shall give priority funding for the provision of basic medical benefits to
		  veterans in enrollment priority groups 1 through 6: 
		  Provided further, That
		  notwithstanding any other provision of law, the Secretary of Veterans Affairs
		  may authorize the dispensing of prescription drugs from Veterans Health
		  Administration facilities to enrolled veterans with privately written
		  prescriptions based on requirements established by the Secretary: 
		  Provided further, That
		  the implementation of the program described in the previous proviso shall incur
		  no additional cost to the Department of Veterans
		  Affairs.
			Medical support and
		  complianceFor necessary
		  expenses in the administration of the medical, hospital, nursing home,
		  domiciliary, construction, supply, and research activities, as authorized by
		  law; administrative expenses in support of capital policy activities; and
		  administrative and legal expenses of the Department for collecting and
		  recovering amounts owed the Department as authorized under chapter 17 of title
		  38, United States Code, and the Federal Medical Care Recovery Act (42 U.S.C.
		  2651 et seq.); $5,879,700,000, plus
		  reimbursements, shall become available on October 1, 2014, and shall remain
		  available until September 30, 2015.
			Medical facilitiesFor necessary expenses for the maintenance
		  and operation of hospitals, nursing homes, domiciliary facilities, and other
		  necessary facilities of the Veterans Health Administration; for administrative
		  expenses in support of planning, design, project management, real property
		  acquisition and disposition, construction, and renovation of any facility under
		  the jurisdiction or for the use of the Department; for oversight, engineering,
		  and architectural activities not charged to project costs; for repairing,
		  altering, improving, or providing facilities in the several hospitals and homes
		  under the jurisdiction of the Department, not otherwise provided for, either by
		  contract or by the hire of temporary employees and purchase of materials; for
		  leases of facilities; and for laundry services;
		  $100,000,000 which shall be in addition to funds
		  previously appropriated under this heading that become available on October 1,
		  2013; and, in addition, $4,739,000,000, plus
		  reimbursements, shall become available on October 1, 2014, and shall remain
		  available until September 30, 2015.
			Medical and prosthetic
		  researchFor necessary
		  expenses in carrying out programs of medical and prosthetic research and
		  development as authorized by chapter 73 of title 38, United States Code,
		  $585,664,000, plus reimbursements, shall remain
		  available until September 30, 2015.
			National cemetery
		  administrationFor necessary
		  expenses of the National Cemetery Administration for operations and
		  maintenance, not otherwise provided for, including uniforms or allowances
		  therefor; cemeterial expenses as authorized by law; purchase of one passenger
		  motor vehicle for use in cemeterial operations; hire of passenger motor
		  vehicles; and repair, alteration or improvement of facilities under the
		  jurisdiction of the National Cemetery Administration,
		  $250,000,000, of which not to exceed
		  $25,000,000 shall remain available until
		  September 30, 2015.
			Departmental
		  administration
			General
		  administration
			(Including transfer of funds)For necessary operating expenses of the
		  Department of Veterans Affairs, not otherwise provided for, including
		  administrative expenses in support of Department-Wide capital planning,
		  management and policy activities, uniforms, or allowances therefor; not to
		  exceed $25,000 for official reception and
		  representation expenses; hire of passenger motor vehicles; and reimbursement of
		  the General Services Administration for security guard services,
		  $415,885,000, of which not to exceed
		  $20,151,150 shall remain available until
		  September 30, 2015: 
		  Provided, That the Board of
		  Veterans Appeals shall be funded at not less than
		  $88,294,000:
			 Provided further, That funds provided under this heading may
		  be transferred to General operating expenses, Veterans Benefits
		  Administration.
			General operating expenses, Veterans
		  Benefits AdministrationFor
		  necessary operating expenses of the Veterans Benefits Administration, not
		  otherwise provided for, including hire of passenger motor vehicles,
		  reimbursement of the General Services Administration for security guard
		  services, and reimbursement of the Department of Defense for the cost of
		  overseas employee mail, $2,465,490,000: 
		  Provided, That expenses for
		  services and assistance authorized under paragraphs (1), (2), (5), and (11) of
		  section 3104(a) of title 38, United States Code, that the Secretary of Veterans
		  Affairs determines are necessary to enable entitled veterans: (1) to the
		  maximum extent feasible, to become employable and to obtain and maintain
		  suitable employment; or (2) to achieve maximum independence in daily living,
		  shall be charged to this account: 
		  Provided further, That
		  of the funds made available under this heading, not to exceed
		  $123,000,000 shall remain available until
		  September 30, 2015: 
		  Provided further, That
		  from the funds made available under this heading, the Veterans Benefits
		  Administration may purchase (on a one-for-one replacement basis only) up to two
		  passenger motor vehicles for use in operations of that Administration in
		  Manila, Philippines.
			Information technology
		  systemsFor necessary expenses
		  for information technology systems and telecommunications support, including
		  developmental information systems and operational information systems; for pay
		  and associated costs; and for the capital asset acquisition of information
		  technology systems, including management and related contractual costs of said
		  acquisitions, including contractual costs associated with operations authorized
		  by section 3109 of title 5, United States Code,
		  $3,703,344,000, plus reimbursements: 
		  Provided, That
		  $1,011,400,000 shall be for pay and associated
		  costs, of which not to exceed $30,792,000 shall
		  remain available until September 30, 2015: 
		  Provided further, That
		  $2,196,653,000 shall be for operations and
		  maintenance, of which not to exceed $152,716,000
		  shall remain available until September 30, 2015: 
		  Provided further, That
		  $495,291,000 shall be for information technology
		  systems development, modernization, and enhancement, and shall remain available
		  until September 30, 2015: 
		  Provided further, That
		  amounts made available for information technology systems development,
		  modernization, and enhancement may not be obligated or expended until the
		  Secretary of Veterans Affairs or the Chief Information Officer of the
		  Department of Veterans Affairs submits to the Committees on Appropriations of
		  both Houses of Congress a certification of the amounts, in parts or in full, to
		  be obligated and expended for each development project: 
		  Provided further, That
		  amounts made available for salaries and expenses, operations and maintenance,
		  and information technology systems development, modernization, and enhancement
		  may be transferred among the three subaccounts after the Secretary of Veterans
		  Affairs requests from the Committees on Appropriations of both Houses of
		  Congress the authority to make the transfer and an approval is issued: Provided further, That amounts made
		  available for the Information technology systems account for
		  development, modernization, and enhancement may be transferred among projects
		  or to newly defined projects: Provided
			 further, That no project may be increased or decreased by
		  more than $1,000,000 of cost prior to submitting
		  a request to the Committees on Appropriations of both Houses of Congress to
		  make the transfer and an approval is issued, or absent a response, a period of
		  30 days has elapsed: Provided
			 further, That of the funds provided for information
		  technology systems development, modernization, and enhancement for the
		  development of a joint or interoperable Department of Defense—Department of
		  Veterans Affairs (DOD–VA) integrated electronic health record (iEHR), not more
		  than 25 percent may be obligated until the DOD–VA Interagency Program Office
		  submits to the Committees on Appropriations of both Houses of Congress, and
		  such Committees approve, a plan for expenditure that: (1) defines the budget
		  and cost baseline for development of the iEHR; (2) identifies the deployment
		  timeline for the system for both Departments; (3) breaks out annual and total
		  spending for each Department; (4) relays detailed cost-sharing business rules;
		  (5) establishes data standardization schedules between the Departments; (6) has
		  been submitted to the Government Accountability Office for review; and (7)
		  complies with the acquisition rules, requirements, guidelines, and systems
		  acquisition management practices of the Federal Government: 
		  Provided further, That
		  the funds made available under this heading for information technology systems
		  development, modernization, and enhancement, shall be for the projects, and in
		  the amounts, specified under this heading in the report accompanying this
		  Act.
			Office of inspector generalFor necessary expenses of the Office of
		  Inspector General, to include information technology, in carrying out the
		  provisions of the Inspector General Act of 1978 (5 U.S.C. App.),
		  $121,411,000, of which
		  $6,000,000 shall remain available until
		  September 30, 2015: 
		  Provided, That the Office of the
		  Inspector General, in coordination with the Department of Defense’s Office of
		  Inspector General, shall examine the process and procedures currently in place
		  in the transmission of service treatment and personnel records from the
		  Department of Defense to the Department of Veterans
		  Affairs.
			Construction, major projectsFor constructing, altering, extending, and
		  improving any of the facilities, including parking projects, under the
		  jurisdiction or for the use of the Department of Veterans Affairs, or for any
		  of the purposes set forth in sections 316, 2404, 2406 and chapter 81 of title
		  38, United States Code, not otherwise provided for, including planning,
		  architectural and engineering services, construction management services,
		  maintenance or guarantee period services costs associated with equipment
		  guarantees provided under the project, services of claims analysts, offsite
		  utility and storm drainage system construction costs, and site acquisition,
		  where the estimated cost of a project is more than the amount set forth in
		  section 8104(a)(3)(A) of title 38, United States Code, or where funds for a
		  project were made available in a previous major project appropriation,
		  $342,130,000, of which
		  $322,130,000 shall remain available until
		  September 30, 2018, and of which $20,000,000
		  shall remain available until expended: 
		  Provided, That except for advance
		  planning activities, including needs assessments which may or may not lead to
		  capital investments, and other capital asset management related activities,
		  including portfolio development and management activities, and investment
		  strategy studies funded through the advance planning fund and the planning and
		  design activities funded through the design fund, including needs assessments
		  which may or may not lead to capital investments, and salaries and associated
		  costs of the resident engineers who oversee those capital investments funded
		  through this account, and funds provided for the purchase of land for the
		  National Cemetery Administration through the land acquisition line item, none
		  of the funds made available under this heading shall be used for any project
		  which has not been approved by the Congress in the budgetary process: 
		  Provided further, That
		  funds made available under this heading for fiscal year 2014, for each approved
		  project shall be obligated: (1) by the awarding of a construction documents
		  contract by September 30, 2014; and (2) by the awarding of a construction
		  contract by September 30, 2015: 
		  Provided further, That
		  the Secretary of Veterans Affairs shall promptly submit to the Committees on
		  Appropriations of both Houses of Congress a written report on any approved
		  major construction project for which obligations are not incurred within the
		  time limitations established above.
			Construction, minor projectsFor constructing, altering, extending, and
		  improving any of the facilities, including parking projects, under the
		  jurisdiction or for the use of the Department of Veterans Affairs, including
		  planning and assessments of needs which may lead to capital investments,
		  architectural and engineering services, maintenance or guarantee period
		  services costs associated with equipment guarantees provided under the project,
		  services of claims analysts, offsite utility and storm drainage system
		  construction costs, and site acquisition, or for any of the purposes set forth
		  in sections 316, 2404, 2406 and chapter 81 of title 38, United States Code, not
		  otherwise provided for, where the estimated cost of a project is equal to or
		  less than the amount set forth in section 8104(a)(3)(A) of title 38, United
		  States Code, $714,870,000, to remain available
		  until September 30, 2018, along with unobligated balances of previous
		  Construction, minor projects appropriations which are hereby
		  made available for any project where the estimated cost is equal to or less
		  than the amount set forth in such section: 
		  Provided, That funds made available
		  under this heading shall be for: (1) repairs to any of the nonmedical
		  facilities under the jurisdiction or for the use of the Department which are
		  necessary because of loss or damage caused by any natural disaster or
		  catastrophe; and (2) temporary measures necessary to prevent or to minimize
		  further loss by such causes.
			Grants for construction of state extended
		  care facilitiesFor grants to
		  assist States to acquire or construct State nursing home and domiciliary
		  facilities and to remodel, modify, or alter existing hospital, nursing home,
		  and domiciliary facilities in State homes, for furnishing care to veterans as
		  authorized by sections 8131 through 8137 of title 38, United States Code,
		  $85,000,000, to remain available until
		  expended.
			Grants for construction of veterans
		  cemeteriesFor grants to
		  assist States and tribal organizations in establishing, expanding, or improving
		  veterans cemeteries as authorized by section 2408 of title 38, United States
		  Code, $46,000,000, to remain available until
		  expended.
			Administrative
		  provisions
			(transfer of
		  funds)
			201.Any appropriation for fiscal year 2014 for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities may be transferred as
			 necessary to any other of the mentioned appropriations: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and such Committees issue an approval, or absent a response, a
			 period of 30 days has elapsed.
				(transfer of
		  funds)
				202.Amounts made available for the Department
			 of Veterans Affairs for fiscal year 2014, in this Act or any other Act, under
			 the Medical services, Medical support and
			 compliance, and Medical facilities accounts may be
			 transferred among the accounts: 
			 Provided, That any transfers
			 between the Medical services and Medical support and
			 compliance accounts of 1 percent or less of the total amount
			 appropriated to the account in this or any other Act may take place subject to
			 notification from the Secretary of Veterans Affairs to the Committees on
			 Appropriations of both Houses of Congress of the amount and purpose of the
			 transfer: 
			 Provided further,
			 That any transfers between the Medical services and
			 Medical support and compliance accounts in excess of 1 percent,
			 or exceeding the cumulative 1 percent for the fiscal year, may take place only
			 after the Secretary requests from the Committees on Appropriations of both
			 Houses of Congress the authority to make the transfer and an approval is
			 issued: 
			 Provided further,
			 That any transfers to or from the Medical facilities account may
			 take place only after the Secretary requests from the Committees on
			 Appropriations of both Houses of Congress the authority to make the transfer
			 and an approval is issued.
			203.Appropriations available in this title for
			 salaries and expenses shall be available for services authorized by section
			 3109 of title 5, United States Code; hire of passenger motor vehicles; lease of
			 a facility or land or both; and uniforms or allowances therefore, as authorized
			 by sections 5901 through 5902 of title 5, United States Code.
			204.No appropriations in this title (except the
			 appropriations for Construction, major projects, and
			 Construction, minor projects) shall be available for the
			 purchase of any site for or toward the construction of any new hospital or
			 home.
			205.No appropriations in this title shall be
			 available for hospitalization or examination of any persons (except
			 beneficiaries entitled to such hospitalization or examination under the laws
			 providing such benefits to veterans, and persons receiving such treatment under
			 sections 7901 through 7904 of title 5, United States Code, or the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.)), unless reimbursement of the cost of such hospitalization or examination
			 is made to the Medical services account at such rates as may be
			 fixed by the Secretary of Veterans Affairs.
			206.Appropriations available in this title for
			 Compensation and pensions, Readjustment benefits,
			 and Veterans insurance and indemnities shall be available for
			 payment of prior year accrued obligations required to be recorded by law
			 against the corresponding prior year accounts within the last quarter of fiscal
			 year 2013.
			207.Appropriations available in this title
			 shall be available to pay prior year obligations of corresponding prior year
			 appropriations accounts resulting from sections 3328(a), 3334, and 3712(a) of
			 title 31, United States Code, except that if such obligations are from trust
			 fund accounts they shall be payable only from Compensation and
			 pensions.
				(including transfer of
		  funds)
				208.Notwithstanding any other provision of law,
			 during fiscal year 2014, the Secretary of Veterans Affairs shall, from the
			 National Service Life Insurance Fund under section 1920 of title 38, United
			 States Code, the Veterans' Special Life Insurance Fund under section 1923 of
			 title 38, United States Code, and the United States Government Life Insurance
			 Fund under section 1955 of title 38, United States Code, reimburse the
			 General operating expenses, Veterans Benefits Administration and
			 Information technology systems accounts for the cost of
			 administration of the insurance programs financed through those accounts: 
			 Provided, That reimbursement
			 shall be made only from the surplus earnings accumulated in such an insurance
			 program during fiscal year 2014 that are available for dividends in that
			 program after claims have been paid and actuarially determined reserves have
			 been set aside: 
			 Provided further,
			 That if the cost of administration of such an insurance program exceeds the
			 amount of surplus earnings accumulated in that program, reimbursement shall be
			 made only to the extent of such surplus earnings: 
			 Provided further,
			 That the Secretary shall determine the cost of administration for fiscal year
			 2014 which is properly allocable to the provision of each such insurance
			 program and to the provision of any total disability income insurance included
			 in that insurance program.
			209.Amounts deducted from enhanced-use lease
			 proceeds to reimburse an account for expenses incurred by that account during a
			 prior fiscal year for providing enhanced-use lease services, may be obligated
			 during the fiscal year in which the proceeds are received.
				(transfer of
		  funds)
				210.Funds available in this title or funds for
			 salaries and other administrative expenses shall also be available to reimburse
			 the Office of Resolution Management of the Department of Veterans Affairs and
			 the Office of Employment Discrimination Complaint Adjudication under section
			 319 of title 38, United States Code, for all services provided at rates which
			 will recover actual costs but not to exceed
			 $42,904,000 for the Office of Resolution
			 Management and $3,360,000 for the Office of
			 Employment and Discrimination Complaint Adjudication: 
			 Provided, That payments may be
			 made in advance for services to be furnished based on estimated costs: 
			 Provided further,
			 That amounts received shall be credited to the General
			 administration and Information technology systems
			 accounts for use by the office that provided the service.
			211.No appropriations in this title shall be
			 available to enter into any new lease of real property if the estimated annual
			 rental cost is more than $1,000,000, unless the
			 Secretary submits a report which the Committees on Appropriations of both
			 Houses of Congress approve within 30 days following the date on which the
			 report is received.
			212.No funds of the Department of Veterans
			 Affairs shall be available for hospital care, nursing home care, or medical
			 services provided to any person under chapter 17 of title 38, United States
			 Code, for a non-service-connected disability described in section 1729(a)(2) of
			 such title, unless that person has disclosed to the Secretary of Veterans
			 Affairs, in such form as the Secretary may require, current, accurate
			 third-party reimbursement information for purposes of section 1729 of such
			 title: 
			 Provided, That the Secretary may
			 recover, in the same manner as any other debt due the United States, the
			 reasonable charges for such care or services from any person who does not make
			 such disclosure as required: 
			 Provided further,
			 That any amounts so recovered for care or services provided in a prior fiscal
			 year may be obligated by the Secretary during the fiscal year in which amounts
			 are received.
				(including transfer of
		  funds)
				213.Notwithstanding any other provision of law,
			 proceeds or revenues derived from enhanced-use leasing activities (including
			 disposal) may be deposited into the Construction, major projects
			 and Construction, minor projects accounts and be used for
			 construction (including site acquisition and disposition), alterations, and
			 improvements of any medical facility under the jurisdiction or for the use of
			 the Department of Veterans Affairs. Such sums as realized are in addition to
			 the amount provided for in Construction, major projects and
			 Construction, minor projects.
			214.Amounts made available under Medical
			 services are available—
				(1)for furnishing recreational facilities,
			 supplies, and equipment; and
				(2)for funeral expenses, burial expenses, and
			 other expenses incidental to funerals and burials for beneficiaries receiving
			 care in the Department.
				(including transfer of
		  funds)
			215.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, may be transferred to “Medical services”, to remain available
			 until expended for the purposes of that account: 
			 Provided, That, for fiscal year
			 2014, $200,000,000 deposited in the Department
			 of Veterans Affairs Medical Care Collections Fund shall be transferred to
			 “Medical facilities”, to remain available until expended, for non-recurring
			 maintenance at existing Veterans Health Administration medical
			 facilities.
			216.The Secretary of Veterans Affairs may enter
			 into agreements with Indian tribes and tribal organizations which are party to
			 the Alaska Native Health Compact with the Indian Health Service, and Indian
			 tribes and tribal organizations serving rural Alaska which have entered into
			 contracts with the Indian Health Service under the Indian Self Determination
			 and Educational Assistance Act, to provide healthcare, including behavioral
			 health and dental care. The Secretary shall require participating veterans and
			 facilities to comply with all appropriate rules and regulations, as established
			 by the Secretary. The term rural Alaska shall mean those lands
			 sited within the external boundaries of the Alaska Native regions specified in
			 sections 7(a)(1)–(4) and (7)–(12) of the Alaska Native Claims Settlement Act,
			 as amended (43 U.S.C. 1606), and those lands within the Alaska Native regions
			 specified in sections 7(a)(5) and 7(a)(6) of the Alaska Native Claims
			 Settlement Act, as amended (43 U.S.C. 1606), which are not within the
			 boundaries of the municipality of Anchorage, the Fairbanks North Star Borough,
			 the Kenai Peninsula Borough or the Matanuska Susitna Borough.
				(including transfer of
		  funds)
				217.Such sums as may be deposited to the
			 Department of Veterans Affairs Capital Asset Fund pursuant to section 8118 of
			 title 38, United States Code, may be transferred to the Construction,
			 major projects and Construction, minor projects
			 accounts, to remain available until expended for the purposes of these
			 accounts.
			218.None of the funds made available in this
			 title may be used to implement any policy prohibiting the Directors of the
			 Veterans Integrated Services Networks from conducting outreach or marketing to
			 enroll new veterans within their respective Networks.
			219.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report on the financial status of the Veterans Health
			 Administration.
				(transfer of
		  funds)
				220.Amounts made available under the
			 Medical services, Medical support and compliance,
			 Medical facilities, General operating expenses, Veterans
			 Benefits Administration, General administration, and
			 National Cemetery Administration accounts for fiscal year 2014,
			 may be transferred to or from the Information technology systems
			 account: 
			 Provided, That before a transfer
			 may take place, the Secretary of Veterans Affairs shall request from the
			 Committees on Appropriations of both Houses of Congress the authority to make
			 the transfer and an approval is issued.
			221.None of the funds appropriated or otherwise
			 made available by this Act or any other Act for the Department of Veterans
			 Affairs may be used in a manner that is inconsistent with: (1) section 842 of
			 the Transportation, Treasury, Housing and Urban Development, the Judiciary, the
			 District of Columbia, and Independent Agencies Appropriations Act, 2006 (Public
			 Law 109–115; 119 Stat. 2506); or (2) section 8110(a)(5) of title 38, United
			 States Code.
			222.Of the amounts made available to the
			 Department of Veterans Affairs for fiscal year 2014, in this Act or any other
			 Act, under the Medical facilities account for nonrecurring
			 maintenance, not more than 20 percent of the funds made available shall be
			 obligated during the last 2 months of that fiscal year: 
			 Provided, That the Secretary may
			 waive this requirement after providing written notice to the Committees on
			 Appropriations of both Houses of Congress.
				(transfer of
		  funds)
				223.Of the amounts appropriated to the
			 Department of Veterans Affairs for fiscal year 2014 for Medical
			 services, Medical support and compliance, Medical
			 facilities, Construction, minor projects, and
			 Information technology systems, up to
			 $254,257,000, plus reimbursements, may be
			 transferred to the Joint Department of Defense-Department of Veterans Affairs
			 Medical Facility Demonstration Fund, established by section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 3571) and may be used for operation of the facilities designated as
			 combined Federal medical facilities as described by section 706 of the Duncan
			 Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law
			 110–417; 122 Stat. 4500): 
			 Provided, That additional funds
			 may be transferred from accounts designated in this section to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund upon written notification by the Secretary of Veterans
			 Affairs to the Committees on Appropriations of both Houses of Congress.
				(including transfer of
		  funds)
				224.Such sums as may be deposited to the
			 Medical Care Collections Fund pursuant to section 1729A of title 38, United
			 States Code, for healthcare provided at facilities designated as combined
			 Federal medical facilities as described by section 706 of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417;
			 122 Stat. 4500) shall also be available: (1) for transfer to the Joint
			 Department of Defense-Department of Veterans Affairs Medical Facility
			 Demonstration Fund, established by section 1704 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 3571); and
			 (2) for operations of the facilities designated as combined Federal medical
			 facilities as described by section 706 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat.
			 4500).
				(transfer of
		  funds)
				225.Of the amounts available in this title for
			 Medical services, Medical support and compliance,
			 and Medical facilities, a minimum of
			 $15,000,000 shall be transferred to the DOD–VA
			 Health Care Sharing Incentive Fund, as authorized by section 8111(d) of title
			 38, United States Code, to remain available until expended, for any purpose
			 authorized by section 8111 of title 38, United States Code.
				(including
		  rescissions)
				226.(a)Of the funds appropriated in division E of
			 Public Law 113–6, the following amounts which become available on October 1,
			 2013, are hereby rescinded from the following accounts in the amounts
			 specified:
					(1)Department of Veterans Affairs,
			 Medical services, $1,500,000,000.
					(2)Department of Veterans Affairs,
			 Medical support and compliance,
			 $200,000,000.
					(3)Department of Veterans Affairs,
			 Medical facilities, $250,000,000.
					(b)In addition to amounts provided elsewhere
			 in this Act, an additional amount is appropriated to the following accounts in
			 the amounts specified to remain available until September 30, 2015:
					(1)Department of Veterans Affairs,
			 Medical services, $1,500,000,000.
					(2)Department of Veterans Affairs,
			 Medical support and compliance,
			 $150,000,000.
					(3)Department of Veterans Affairs,
			 Medical facilities, $250,000,000.
					227.The Secretary of the Department of Veterans
			 Affairs shall notify the Committees on Appropriations of both Houses of
			 Congress of all bid savings in major construction projects that total at least
			 $5,000,000, or 5 percent of the programmed
			 amount of the project, whichever is less: 
			 Provided, That such notification
			 shall occur within 14 days of a contract identifying the programmed amount: 
			 Provided further,
			 That the Secretary shall notify the Committees on Appropriations of both Houses
			 of Congress 14 days prior to the obligation of such bid savings and shall
			 describe the anticipated use of such savings.
			228.The scope of work for a project included in
			 Construction, major projects may not be increased above the
			 scope specified for that project in the original justification data provided to
			 the Congress as part of the request for appropriations.
			229.None of the funds made available in this
			 Act may be used to enter into a contract using procedures that do not give to
			 small business concerns owned and controlled by veterans (as that term is
			 defined in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)) that
			 are included in the database under section 8127(f) of title 38, United States
			 Code, any preference available with respect to such contract, except for a
			 preference given to small business concerns owned and controlled by
			 service-disabled veterans (as defined in section 3(q)(2) of the Small Business
			 Act (15 U.S.C. 632(q)(2)).
			230.The Secretary of Veterans Affairs shall
			 submit to the Committees on Appropriations of both Houses of Congress a
			 quarterly report that contains the following information from each Veterans
			 Benefits Administration Regional Office: (1) the average time to complete a
			 disability compensation claim; (2) the number of claims pending more than 125
			 days; (3) error rates; (4) the number of claims personnel; (5) any corrective
			 action taken within the quarter to address poor performance; (6) training
			 programs undertaken; and (7) the number and results of Quality Review Team
			 audits: 
			 Provided, That each quarterly
			 report shall be submitted no later than 30 days after the end of the respective
			 quarter.
			IIIRelated agencies
			American battle monuments
		  commission
			Salaries and expensesFor necessary expenses, not otherwise
		  provided for, of the American Battle Monuments Commission, including the
		  acquisition of land or interest in land in foreign countries; purchases and
		  repair of uniforms for caretakers of national cemeteries and monuments outside
		  of the United States and its territories and possessions; rent of office and
		  garage space in foreign countries; purchase (one-for-one replacement basis
		  only) and hire of passenger motor vehicles; not to exceed
		  $7,500 for official reception and representation
		  expenses; and insurance of official motor vehicles in foreign countries, when
		  required by law of such countries, $63,200,000,
		  to remain available until expended.
			Foreign currency fluctuations
		  accountFor necessary
		  expenses, not otherwise provided for, of the American Battle Monuments
		  Commission, such sums as may be necessary, to remain available until expended,
		  for purposes authorized by section 2109 of title 36, United States
		  Code.
			United states court of appeals for veterans
		  claims
			Salaries and expensesFor necessary expenses for the operation of
		  the United States Court of Appeals for Veterans Claims as authorized by
		  sections 7251 through 7298 of title 38, United States Code,
		  $35,408,000: 
		  Provided, That
		  $2,500,000 shall be available for the purpose of
		  providing financial assistance as described, and in accordance with the process
		  and reporting procedures set forth, under this heading in Public Law
		  102–229.
			Department of
		  defense—Civil
			Cemeterial expenses,
		  Army
			Salaries and expensesFor necessary expenses for maintenance,
		  operation, and improvement of Arlington National Cemetery and Soldiers’ and
		  Airmen’s Home National Cemetery, including the purchase or lease of passenger
		  motor vehicles for replacement on a one-for-one basis only, and not to exceed
		  $1,000 for official reception and representation
		  expenses, $70,800,000, of which not to exceed
		  $7,000,000 shall remain available until
		  September 30, 2015. In addition, such sums as may be necessary for parking
		  maintenance, repairs and replacement, to be derived from the Lease of
		  Department of Defense Real Property for Defense Agencies account. Funds
		  appropriated in this Act under the heading, Department of Defense—Civil,
		  Cemeterial Expenses, Army, may be provided to Arlington County,
		  Virginia, for the relocation of the federally owned water main at Arlington
		  National Cemetery, making additional land available for ground
		  burials.
			Armed forces retirement
		  home
			Trust fundFor expenses necessary for the Armed Forces
		  Retirement Home to operate and maintain the Armed Forces Retirement
		  Home—Washington, District of Columbia, and the Armed Forces Retirement
		  Home—Gulfport, Mississippi, to be paid from funds available in the Armed Forces
		  Retirement Home Trust Fund, $67,800,000, of
		  which $1,000,000 shall remain available until
		  expended for construction and renovation of the physical plants at the Armed
		  Forces Retirement Home—Washington, District of Columbia, and the Armed Forces
		  Retirement Home—Gulfport, Mississippi.
			IV
			GENERAL
		  PROVISIONS
			401.No part of any appropriation contained in
			 this Act shall remain available for obligation beyond the current fiscal year
			 unless expressly so provided herein.
			402.None of the funds made available in this
			 Act may be used for any program, project, or activity, when it is made known to
			 the Federal entity or official to which the funds are made available that the
			 program, project, or activity is not in compliance with any Federal law
			 relating to risk assessment, the protection of private property rights, or
			 unfunded mandates.
			403.Such sums as may be necessary for fiscal
			 year 2014 for pay raises for programs funded by this Act shall be absorbed
			 within the levels appropriated in this Act.
			404.No part of any funds appropriated in this
			 Act shall be used by an agency of the executive branch, other than for normal
			 and recognized executive-legislative relationships, for publicity or propaganda
			 purposes, and for the preparation, distribution, or use of any kit, pamphlet,
			 booklet, publication, radio, television, or film presentation designed to
			 support or defeat legislation pending before Congress, except in presentation
			 to Congress itself.
			405.All departments and agencies funded under
			 this Act are encouraged, within the limits of the existing statutory
			 authorities and funding, to expand their use of E-Commerce
			 technologies and procedures in the conduct of their business practices and
			 public service activities.
			406.Unless stated otherwise, all reports and
			 notifications required by this Act shall be submitted to the Subcommittee on
			 Military Construction and Veterans Affairs, and Related Agencies of the
			 Committee on Appropriations of the House of Representatives and the
			 Subcommittee on Military Construction and Veterans Affairs, and Related
			 Agencies of the Committee on Appropriations of the Senate.
			407.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government except pursuant to a transfer made by, or transfer
			 authority provided in, this or any other appropriations Act.
			408.(a)Any agency receiving funds made available
			 in this Act, shall, subject to subsections (b) and (c), post on the public Web
			 site of that agency any report required to be submitted by the Congress in this
			 or any other Act, upon the determination by the head of the agency that it
			 shall serve the national interest.
				(b)Subsection (a) shall not apply to a report
			 if—
					(1)the public posting of the report
			 compromises national security; or
					(2)the report contains confidential or
			 proprietary information.
					(c)The head of the agency posting such report
			 shall do so only after such report has been made available to the requesting
			 Committee or Committees of Congress for no less than 45 days.
				409.(a)None of the funds made available in this
			 Act may be used to maintain or establish a computer network unless such network
			 blocks the viewing, downloading, and exchanging of pornography.
				(b)Nothing in subsection (a) shall limit the
			 use of funds necessary for any Federal, State, tribal, or local law enforcement
			 agency or any other entity carrying out criminal investigations, prosecution,
			 or adjudication activities.
				410.(a)In GeneralNone of the funds appropriated or otherwise
			 made available to the Department of Defense in this Act may be used to
			 construct, renovate, or expand any facility in the United States, its
			 territories, or possessions to house any individual detained at United States
			 Naval Station, Guantánamo Bay, Cuba, for the purposes of detention or
			 imprisonment in the custody or under the control of the Department of
			 Defense.
				(b)The prohibition in subsection (a) shall not
			 apply to any modification of facilities at United States Naval Station,
			 Guantánamo Bay, Cuba.
				(c)An individual described in this subsection
			 is any individual who, as of June 24, 2009, is located at United States Naval
			 Station, Guantánamo Bay, Cuba, and who—
					(1)is not a citizen of the United States or a
			 member of the Armed Forces of the United States; and
					(2)is—
						(A)in the custody or under the effective
			 control of the Department of Defense; or
						(B)otherwise under detention at United States
			 Naval Station, Guantánamo Bay, Cuba.
						411.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees from a Federal department or agency that are stationed within the
			 United States at any single conference occurring outside a state of the United
			 States, except for employees of the Department of Veterans Affairs stationed in
			 the Philippines, unless the relevant Secretary reports to the Committees on
			 Appropriations of both Houses of Congress at least 5 days in advance that such
			 attendance is important to the national interest.
			412.(a)The head of any executive branch
			 department, agency, board, commission, or office funded by this Act shall
			 submit annual reports to the Inspector General or senior ethics official for
			 any entity without an Inspector General, regarding the costs and contracting
			 procedures related to each conference held by any such department, agency,
			 board, commission, or office during fiscal year 2014 for which the cost to the
			 United States Government was more than
			 $100,000.
				(b)Each report submitted shall include, for
			 each conference described in subsection (a) held during the applicable
			 period—
					(1)a description of its purpose;
					(2)the number of
			 participants attending;
					(3)a detailed statement of
			 the costs to the United States Government, including—
						(A)the cost of any food or
			 beverages;
						(B)the cost of any
			 audio-visual services;
						(C)the cost of employee or
			 contractor travel to and from the conference; and
						(D)a discussion of the
			 methodology used to determine which costs relate to the conference; and
						(4)a description of the
			 contracting procedures used including—
						(A)whether contracts were
			 awarded on a competitive basis; and
						(B)a discussion of any cost
			 comparison conducted by the departmental component or office in evaluating
			 potential contractors for the conference.
						(c)Within 15 days of the
			 date of a conference held by any executive branch department, agency, board,
			 commission, or office funded by this Act during fiscal year 2014 for which the
			 cost to the United States Government was more than
			 $20,000, the head of any such department,
			 agency, board, commission, or office shall notify the Inspector General or
			 senior ethics official for any entity without an Inspector General, of the
			 date, location, and number of employees attending such conference.
				(d)A grant or contract
			 funded by amounts appropriated by this Act to an executive branch agency may
			 not be used for the purpose of defraying the costs of a conference described in
			 subsection (c) that is not directly and programmatically related to the purpose
			 for which the grant or contract was awarded, such as a conference held in
			 connection with planning, training, assessment, review, or other routine
			 purposes related to a project funded by the grant or contract.
				(e)None of the funds made
			 available in this Act may be used for travel and conference activities that are
			 not in compliance with Office of Management and Budget Memorandum M–12–12 dated
			 May 11, 2012.
				Sense of the Senate regarding an
		  immediate budget resolution conference
			413.It is the sense of the Senate that the
			 Senate should immediately request a conference with the House on the fiscal
			 year 2014 budget, appoint conferees to resolve the differences in a conference
			 committee with the House, and immediately thereafter convene a conference
			 committee to work in a bipartisan, bicameral manner to complete work on a final
			 fiscal year 2014 budget conference report.
			This Act may be cited as the
			 Military Construction and Veterans
			 Affairs, and Related Agencies Appropriations Act,
			 2014.
			
	
		June 6, 2013
		Received; read twice and referred to the Committee on
		  Appropriations
		June 27, 2013
		Reported with an amendment
	
